Exhibit 10.01
DENDREON CORPORATION
as Issuer
2.875% CONVERTIBLE SENIOR NOTES DUE 2016
 
FIRST SUPPLEMENTAL INDENTURE
Dated as of January 20, 2011
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
as Trustee
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        ARTICLE 1 DEFINITIONS AND PROVISIONS OF GENERAL APPLICATION     1      
   
 
             Section 1.01  
Definitions
    1        Section 1.02  
Other Definitions
    8        Section 1.03  
Conflicts
    9        Section 1.04  
Section References
    9        Section 1.05  
Rules of Construction
    9          
 
        ARTICLE 2 THE SECURITIES     10          
 
             Section 2.01  
Designation; Terms of Securities
    10        Section 2.02  
Denominations
    11        Section 2.03  
Form of Securities
    11        Section 2.04  
Transfer and Exchange
    12        Section 2.05  
Payments on the Securities
    14          
 
        ARTICLE 3 FUNDAMENTAL CHANGES AND REPURCHASES THEREUPON     17          
 
             Section 3.01  
Fundamental Change Permits Holders to Require the Company to Repurchase the
Securities
    17        Section 3.02  
Fundamental Change Notice
    17        Section 3.03  
Fundamental Change Repurchase Notice
    18        Section 3.04  
Withdrawal of Fundamental Change Repurchase Notice
    19        Section 3.05  
Effect of Fundamental Change Repurchase Notice
    20        Section 3.06  
Securities Repurchased in Whole or in Part
    21        Section 3.07  
Covenant to Comply with Securities Laws upon Repurchase of Securities
    21        Section 3.08  
Deposit of Fundamental Change Repurchase Price
    21        Section 3.09  
Covenant Not to Repurchase Securities upon Certain Events of Default
    22          
 
        ARTICLE 4 COVENANTS     22          
 
             Section 4.01  
Inapplicable Provisions of the Base Indenture; Amendments to the Base Indenture
    22        Section 4.02  
Payment of Securities
    23        Section 4.03  
Maintenance of Certain Offices and Agencies
    23        Section 4.04  
Reports
    23        Section 4.05  
Par Value Limitation
    24        Section 4.06  
Further Instruments and Acts
    24        Section 4.07  
Stay, Extension and Usury Laws
    24  

i



--------------------------------------------------------------------------------



 



                              Page          
 
        ARTICLE 5 CONSOLIDATION, MERGER AND SALE OF ASSETS     24          
 
             Section 5.01  
Inapplicable Provisions of the Base Indenture; Amendments to the Base Indenture
    24        Section 5.02  
Company May Consolidate on Certain Terms
    25        Section 5.03  
Successor Substituted
    25          
 
        ARTICLE 6 DEFAULTS AND REMEDIES     25          
 
             Section 6.01  
Inapplicable Provisions of the Base Indenture; Amendments to the Base Indenture
    25        Section 6.02  
Events of Default
    26        Section 6.03  
Acceleration
    28        Section 6.04  
Other Remedies
    28        Section 6.05  
Sole Remedy for Failure to Report
    29        Section 6.06  
Waiver of Past Defaults
    29        Section 6.07  
Control by Majority
    30        Section 6.08  
Limitation on Suits
    30        Section 6.09  
Rights of Holders to Receive Payment and to Convert
    30        Section 6.10  
Collection Suit by Trustee
    31        Section 6.11  
Trustee May Enforce Claims Without Possession of Securities
    31        Section 6.12  
Trustee May File Proofs of Claim
    31        Section 6.13  
Restoration of Rights and Remedies
    32        Section 6.14  
Rights and Remedies Cumulative
    32        Section 6.15  
Delay or Omission Not a Waiver
    32        Section 6.16  
Priorities
    32        Section 6.17  
Undertaking for Costs
    32        Section 6.18  
Waiver of Stay, Extension and Usury Laws
    33          
 
        ARTICLE 7 REDEMPTION AND SINKING FUNDS     33          
 
             Section 7.01  
Inapplicable Provisions of the Base Indenture
    33          
 
        ARTICLE 8 DEFEASANCE; SATISFACTION AND DISCHARGE     33          
 
             Section 8.01  
Inapplicable Provisions of the Base Indenture; Amendments to the Base Indenture
    33        Section 8.03  
Discharge of Liability on Securities
    34        Section 8.04  
Deposited Moneys to Be Held in Trust
    34        Section 8.05  
Paying Agent to Repay Monies Held
    34        Section 8.06  
Repayment to the Company
    34        Section 8.07  
Reinstatement
    35          
 
        ARTICLE 9 AMENDMENTS, SUPPLEMENTAL INDENTURES AND WAIVERS     35        
 
 
             Section 9.01  
Inapplicable Provisions of the Base Indenture; Amendments to the Base Indenture
    35        Section 9.02  
Without Consent of Holders
    35  

ii



--------------------------------------------------------------------------------



 



                              Page          
 
             Section 9.03  
With Consent of Holders
    36        Section 9.04  
Notices of Supplemental Indentures
    37          
 
        ARTICLE 10 CONVERSIONS     37          
 
             Section 10.01  
Right to Convert
    37        Section 10.02  
Conversion Procedures
    37        Section 10.03  
Settlement Upon Conversion
    39        Section 10.04  
Certain Covenants Related to Stock Issued Upon Conversion
    42        Section 10.05  
Adjustment of Conversion Rate
    42        Section 10.06  
Adjustments to Conversion Rate upon Conversion In Connection With a Make-Whole
Fundamental Change
    53        Section 10.07  
Effect of Recapitalization, Reclassification, Consolidation, Merger or Sale
    56        Section 10.08  
No Responsibility of Trustee
    58          
 
        ARTICLE 11 MISCELLANEOUS     58          
 
             Section 11.01  
Additional Elections Under Original Indenture; Ratification of Original
Indenture
    58        Section 11.02  
Effect on Successors and Assigns
    59        Section 11.03  
Notices
    59        Section 11.04  
Waiver of Jury Trial and Submission to Jurisdiction
    59        Section 11.05  
Calculations
    59        Section 11.06  
Confirmation of Indenture
    60        Section 11.07  
Benefits of Indenture
    60        Section 11.08  
Force Majeure
    60          
 
        Form of Security     A-1  

iii



--------------------------------------------------------------------------------



 



     FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
January 20, 2011, between Dendreon Corporation, a Delaware corporation
(“Company”), and The Bank of New York Mellon Trust Company, N.A., as trustee
(“Trustee”), to the Indenture, dated as of March 16, 2007, between the Company
and The Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank
of New York Trust Company, N.A.) (the “Base Indenture,” and as amended and
supplemented by this Supplemental Indenture, and as it may be further amended,
modified or supplemented from time to time in accordance with the terms thereof,
the “Indenture”).
RECITALS OF THE COMPANY
     WHEREAS, the Company has duly authorized the execution and delivery of the
Base Indenture to provide for the issuance from time to time of debt securities
to be issued in one or more series as provided in the Base Indenture;
     WHEREAS, Section 3.01 of the Base Indenture provides for the Company to
establish Securities of any series pursuant to a supplemental indenture;
     WHEREAS, the Board of Directors has duly adopted resolutions authorizing
the Company to execute and deliver this Supplemental Indenture;
     WHEREAS, pursuant to the terms of the Base Indenture, the Company desires
to provide for the establishment of a new series of its debt securities to be
known as its “2.875% Convertible Senior Notes due 2016” (the “Securities”), the
form and substance of the Securities and the terms, provisions and conditions
thereof to be set forth as provided in the Base Indenture and this Supplemental
Indenture; and
     WHEREAS, the Company has requested that the Trustee execute and deliver
this Supplemental Indenture, and all requirements necessary to make (i) this
Supplemental Indenture a valid and legally binding instrument in accordance with
its terms and (ii) the Securities, when executed by the Company and
authenticated and delivered by the Trustee, the valid and legally binding
obligations of the Company, have been performed, and the execution and delivery
of this Supplemental Indenture has been duly authorized in all respects.
     NOW, THEREFORE, for and in consideration of the premises and the purchase
and acceptance of the Securities by the Holders thereof, it is mutually agreed,
for the benefit of the Company and the equal and proportionate benefit of all
Holders of the Securities, as follows:
ARTICLE 1
DEFINITIONS AND PROVISIONS OF GENERAL APPLICATION
     Section 1.01 Definitions
     As used herein, the following terms have the specified meanings:

1



--------------------------------------------------------------------------------



 



     “Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
     “Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or any beneficial interest therein, the rules and
procedures of the Depositary for such Security, in each case to the extent
applicable to such transfer or transaction and as in effect from time to time.
     “Bankruptcy Law” means Title 11 of the United States Code (or any successor
thereto) or any similar federal or state law for the relief of debtors.
     “Base Indenture” has the meaning specified in the first paragraph of this
Supplemental Indenture.
     “Board of Directors” means the Board of Directors of the Company or any
duly authorized committee of such Board.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.
     “Capital Stock” means, for any Person, any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) the equity of such Person, but excluding any
debt securities convertible into such equity.
     “Change of Control” means the occurrence of any of the following after the
Issue Date:
(1) the acquisition by any Person of Beneficial Ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of the Capital Stock of the Company entitling
such Person to exercise 50% or more of the total voting power of all shares of
the Capital Stock entitled to vote generally in elections of directors on the
Board of Directors, other than any acquisition by the Company, any of the
Company’s Subsidiaries or any of the employee benefit plans of the Company or
the Company’s Subsidiaries; or
(2) the consolidation or merger of the Company with or into any other Person,
any merger of another Person into the Company, or any conveyance, transfer,
sale, lease or other disposition of all or substantially all of the Company’s
properties and assets to another Person other than to one or more of the
Company’s wholly-owned Subsidiaries, provided, that this clause (2) shall not
apply to (A) any transaction (i) that does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of the Capital Stock
of the Company and (ii)

2



--------------------------------------------------------------------------------



 



pursuant to which holders of the Capital Stock of the Company immediately prior
to such transaction have the entitlement to exercise, directly or indirectly, in
substantially the same proportions vis-à-vis each other as before the
transaction, 50% or more of the total voting power of all shares of the Capital
Stock of the continuing or surviving Person entitled to vote generally in
elections of directors of the continuing or surviving Person immediately after
the transaction; or (B) any merger solely for the purpose of changing the
Company’s jurisdiction of incorporation and resulting in a reclassification,
conversion or exchange of outstanding shares of the Common Stock solely into
shares of common stock of the surviving entity; or
(3) if, during any consecutive two-year period, individuals who at the beginning
of that two-year period constituted the Board of Directors, together with any
new directors whose election to the Board of Directors, or whose nomination for
election by the Company’s stockholders, was approved by a vote of a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors then in office.
For the purposes of this definition of Change of Control, “Person” means any
individual, corporation, partnership, limited liability company, joint venture,
association, joint-stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any syndicate or group that
would be deemed to be a “person” under Section 13(d)(3) of the Exchange Act or
any other entity.
For the purposes of this definition of Change of Control, “Beneficial Ownership”
has the meaning such term is given in accordance with Rule 13d-3 promulgated by
the SEC under the Exchange Act.
For the purposes of this definition of Change of Control, “Board of Directors”
means the full Board of Directors of the Company and not any duly authorized
committee of such Board.
Notwithstanding anything to the contrary set forth herein, it will not
constitute a “Change of Control” if 100% of the consideration for the Common
Stock (excluding cash payments for fractional shares and cash payments made in
respect of dissenters’ appraisal rights) in the transaction or transactions that
would otherwise constitute a Change of Control consists of common stock or
American Depositary Shares representing shares of common stock, in each case,
which are traded on a U.S. national securities exchange, or which will be so
traded or quoted when issued or exchanged in connection with such Change of
Control, and as a result of such transaction or transactions the Securities
become convertible into cash, such shares of common stock or American Depositary
Shares, or a combination thereof, in each case, pursuant to the provisions set
forth in Section 10.07 hereof and subject to the provisions set forth in
Section 10.03 hereof; provided that, with respect to an entity organized under
the laws of a jurisdiction outside the United States, such entity has a
worldwide total market capitalization (calculated in U.S. Dollars) of its equity
securities of at least three times the market capitalization of the Company
before giving effect to the consolidation or merger.

3



--------------------------------------------------------------------------------



 



     “Close of Business” means 5:00 p.m., New York City time.
     “Common Stock” means the common stock of the Company, par value $0.001 per
share, or any other shares of Capital Stock of the Company into which such
shares of common stock are reclassified or changed after the date hereof, or in
the event of a merger, consolidation or other similar transaction involving the
Company that is otherwise permitted hereunder in which the Company is not the
surviving corporation, the common stock, common equity interests, ordinary
shares or depositary shares or other certificates representing common equity
interests of such surviving corporation or its direct or indirect parent
corporation.
     “Company” means the Person named as the “Company” in the first paragraph of
this Supplemental Indenture until a successor corporation shall have become such
pursuant to the applicable provisions of this Indenture, and thereafter
“Company” shall mean such successor corporation.
     “Conversion Price” means, for any date, (i) $1,000, divided by (ii) the
Conversion Rate in effect on such date.
     “Daily Conversion Value” means, for any Trading Day during an Observation
Period, 4.00% of the product of (i) the Conversion Rate in effect on such
Trading Day and (ii) the Daily VWAP for such Trading Day.
     “Daily Measurement Value” means, for any Observation Period used to
calculate the Conversion Obligation for a Security to which Combination
Settlement applies, (i) the Specified Dollar Amount for such Combination
Settlement divided by (ii) 25.
     “Daily Settlement Amount” means, for any Trading Day during an Observation
Period, (i) an amount of cash equal to the lesser of (x) the Daily Measurement
Value for such Observation Period and (y) the Daily Conversion Value for such
Trading Day and, (ii) if the Daily Conversion Value for such Trading Day exceeds
the Daily Measurement Value for such Observation Period, a number of shares of
the Common Stock equal to (x) the difference between the Daily Conversion Value
for such Trading Day and the Daily Measurement Value for such Observation
Period, divided by (y) the Daily VWAP for such Trading Day.
     “Daily VWAP” means, for any Trading Day, the per share volume-weighted
average price of the Common Stock as displayed under the heading “Bloomberg
VWAP” on Bloomberg page DNDN.UQ<equity>AQR (or its equivalent successor if such
page is not available) in respect of the period from the scheduled open of
trading until the scheduled close of trading of the primary trading session on
such Trading Day (or if such volume-weighted average price is unavailable, the
market value of one share of the Common Stock on such Trading Day, determined,
using a volume-weighted average method, by a nationally recognized independent
investment banking firm retained for this purpose by the Company). The Daily
VWAP will be determined without regard to after hours trading or any other
trading outside of the regular trading session trading hours.
     “Definitive Securities” means Securities that are in registered definitive
form.

4



--------------------------------------------------------------------------------



 



     “Ex-Dividend Date” means the first date on which the shares of Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of the Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.
     “Final Conversion Period Start Date” means the 30th Scheduled Trading Day
immediately preceding the Maturity Date.
     “Fundamental Change” means the occurrence of a Change of Control or a
Termination of Trading following the Issue Date of the Securities.
     “Global Security” means a permanent global security that is in
substantially the form of the Security attached hereto as Exhibit A and that
includes the information and schedule called for within such form of the
Security and that is deposited with and registered in the name of the Depositary
or the nominee of the Depositary.
     “Holder” or “Holders” means a Person or Persons in whose name a Security is
registered in the Security Register, which Person or Persons, notwithstanding
anything to the contrary in Section 7.03 of the Base Indenture, the Company may
treat as the absolute owner of such Security for all purposes under this
Indenture.
     “Indenture” has the meaning specified in the first paragraph of this
Supplemental Indenture.
     “Interest Payment Date” means, with respect to the Securities, each
January 15 and July 15 of each year, commencing on July 15, 2011.
     “Issue Date” means the date Securities are originally issued as set forth
on the face of such Security under this Indenture.
     “Issuer Free Writing Prospectus” means the Issuer Free Writing Prospectus
filed by the Company and dated January 14, 2011, relating to Preliminary
Prospectus Supplement.
     “Last Reported Sale Price” means, for the Common Stock, on any Trading Day,
the closing sale price per share (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on that date as reported
in composite transactions for the principal U.S. securities exchange on which
the Common Stock is traded. If the Common Stock is not listed for trading on a
U.S. national or regional securities exchange on the relevant date, the “Last
Reported Sale Price” of the Common Stock will be the last quoted bid price for
the Common Stock in the over-the-counter market on the relevant date as reported
by Pink OTC Markets Inc. or a similar organization. If the Common Stock is not
so quoted, the “Last Reported Sale Price” will be the average of the mid-point
of the last bid and ask prices for the Common Stock on the relevant date from
each of at least three nationally recognized independent investment banking
firms selected by the Company for this purpose.

5



--------------------------------------------------------------------------------



 



     “Market Disruption Event” means (i) a failure by the primary United States
national or regional securities exchange or market on which the Common Stock is
listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m., New York City
time, on any Scheduled Trading Day for the Common Stock, for more than one
half-hour period in the aggregate during regular trading hours, of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Common Stock or in any options, contracts or future contracts relating to the
Common Stock.
     “Maturity Date” means January 15, 2016.
     “Observation Period” means, with respect to any Security surrendered for
conversion, (i) if the Conversion Date applicable to Security occurs prior to
the Final Conversion Period Start Date, the 25 consecutive Trading Day period
beginning on, and including, the third Trading Day immediately following such
Conversion Date, and (ii) if the Conversion Date applicable to such Security
occurs on or after the Final Conversion Period Start Date, the 25 consecutive
Trading Day period beginning on, and including, the 27th Scheduled Trading Day
(or, the immediately following Trading Day, if such Scheduled Trading Day is not
a Trading Day) immediately preceding the Maturity Date.
     “Officer” or “officer” shall mean, the Chairman of the Board of Directors
or the Company’s President or any Executive Vice President of the Company;
provided, that for the purposes of determining who may sign an Officers’
Certificate, “Officer” or “officer” shall mean the Chairman of the Board of
Directors, the President of the Company, Chief Executive Officer of the Company,
any Executive Vice President of the Company, the Chief Financial Officer of the
Company, the Treasurer of the Company, any Assistant Treasurer of the Company,
the Controller of the Company, any Assistant Controller of the Company, the
Secretary of the Company or any Assistant Secretary of the Company.
     “Open of Business” means 9:00 a.m., New York City time.
     “Outstanding” means, with respect to the Securities, any Securities
authenticated by the Trustee except (i) those cancelled by it, (ii) those
delivered to it for cancellation and (iii)(A) Securities replaced pursuant to
Section 3.09 of the Base Indenture, on and after the time such Security is
replaced (unless the Trustee and the Company receive proof satisfactory to them
that such Security is held by a bona fide purchaser), (B) Securities converted
pursuant to Section 10 hereof, on and after their Conversion Date, and (C) any
and all Securities, as of the Maturity Date, if the Paying Agent holds, in
accordance with this Indenture, money sufficient to pay all of the Securities
then payable. In addition, with respect to the Securities, the provisions of
Section 7.04 of the Base Indenture shall be deemed replaced in their entirety by
the following "[Reserved.]”.
     In addition, if the Company, any other obligor of the Securities or an
Affiliate of the Company or an Affiliate of such other obligor holds a Security,
such Security will be disregarded and deemed not to be Outstanding for purposes
of determining whether the Holders of the requisite aggregate principal amount
of Securities have given or concurred in any request, demand, authorization,
direction, notice, consent, waiver or other action hereunder. Only

6



--------------------------------------------------------------------------------



 



Securities Outstanding at the time of any such determination will be considered
in such determination (including, determinations pursuant to Articles 6 and 9
hereof).
     “Preliminary Prospectus Supplement” means the Prospectus Supplement dated
January 13, 2011 to the Prospectus of the Company dated January 13, 2011.
     “Receiver” means any receiver, trustee, assignee, liquidator, sequestrator
or similar official under any Bankruptcy Law.
     “Regular Record Date” means, for any interest payable on an Interest
Payment Date, the January 1 or July 1 (whether or not a Business Day), as the
case may be, immediately preceding such Interest Payment Date.
     “Scheduled Trading Day” means a day that is scheduled to be a Trading Day
on the primary United States national or regional securities exchange or market
on which the Common Stock is listed or admitted for trading. If the Common Stock
is not so listed or admitted for trading, “Scheduled Trading Day” means a
“Business Day.”
     “Security” and “Securities” have the meaning specified in the Recitals and
include any additional Securities issued pursuant to Section 2.01 hereof.
     “Significant Subsidiary” means, with respect to a Person, any Subsidiary of
such Person that is a “significant subsidiary” of such Person within the meaning
of Rule 1-02(w) of Regulation S-X promulgated under the Exchange Act.
     “Stock Price” means, for any Fundamental Change, (i) if the holders of the
Common Stock receive only cash in consideration for their shares of Common Stock
in such Fundamental Change and such Fundamental Change is described in clause
(ii) of the definition of Change of Control (a “Cash Merger”), the amount of
cash paid per share of Common Stock in such Fundamental Change, and (ii)
otherwise, the average of the Last Reported Sale Price of the Common Stock over
the 10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Fundamental Change Effective Date for such Fundamental
Change.
     “Subsidiary” means a Person more than 50% of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries of the Company, or by the Company and one or more other
Subsidiaries of the Company.
     “Supplemental Indenture” means this instrument as amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Termination of Trading” means an event that will be deemed to have
occurred if the Common Stock or other common stock into which the Securities are
convertible is neither listed for trading on a United States national securities
exchange nor approved for listing on any United States system of automated
dissemination of quotations of securities prices, or traded in over-the-counter
securities markets, and no American Depository Shares or similar instruments for
such common stock are so listed or approved for listing in the United States.

7



--------------------------------------------------------------------------------



 



     “Trading Day” means any day on which (i) trading in the Common Stock
generally occurs on The NASDAQ Global Select Market or, if the Common Stock is
not then listed on The NASDAQ Global Select Market, on the primary other United
States national or regional securities exchange on which the Common Stock is
then listed or, if the Common Stock is not then listed on a United States
national or regional securities exchange, on the principal other market on which
the Common Stock is then traded, and (ii) a Last Reported Sale Price of the
Common Stock (or such other security, as the case may be) is available on such
securities exchange or market. If the Common Stock is not so listed or traded,
“Trading Day” means “Business Day.”
     “Trustee” means the party named as the “Trustee” in the first paragraph of
this Indenture until a successor replaces it pursuant to the applicable
provisions of this Indenture and, thereafter, means such successor. The
foregoing sentence will likewise apply to any such subsequent successor or
successors.
     “Underwriter” means J.P. Morgan Securities LLC.
     “Underwriting Agreement” means the Underwriting Agreement, dated
January 14, 2011 between the Company and the Underwriter, as representative of
the several Note Underwriters listed in Schedule II thereof.
     “Voting Stock” of a Person means Capital Stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time Capital Stock of any other class or classes will have or might have
voting power by reason of the happening of any contingency).
     Section 1.02 Other Definitions

      Term:   Defined in:
“Additional Interest”
  6.05(a) 
“Additional Shares”
  10.06(a) 
“Averaging Period”
  10.05(e) 
“Cash Merger”
  1.01 
“Cash Settlement”
  10.03(a) 
“Clause A Distribution”
  10.05(c) 
“Clause B Distribution”
  10.05(c) 
“Clause C Distribution”
  10.05(c) 
“Combination Settlement”
  10.03(a) 
“Conversion Agent”
  4.03(a) 
“Conversion Date”
  10.02(a) 
“Conversion Notice”
  10.02(a) 
“Conversion Obligation”
  10.03(a) 
“Conversion Rate”
  10.01 
“Default Interest”
  2.05(c) 
“Defaulted Amount”
  2.05(c) 
“effective date”
  10.05(l) 

8



--------------------------------------------------------------------------------



 



      Term:   Defined in:
“Event of Default”
  6.02(a) 
“Expiration Date”
  10.05(e) 
“Fundamental Change Notice”
  3.02(a) 
“Fundamental Change Notice Date”
  3.02(a) 
“Fundamental Change Repurchase Date”
  3.01(c) 
“Fundamental Change Repurchase Notice”
  3.03(a) 
“Fundamental Change Repurchase Price”
  3.01(b) 
“Fundamental Change Effective Date”
  10.06(a) 
“Global Securities Legend”
  2.03(b) 
“Merger Event”
  10.07(a) 
“Physical Settlement”
  10.03(a) 
“Reference Property”
  10.07(a) 
“Reporting Default”
  6.05(a) 
“Settlement Method”
  10.03(a) 
“Special Record Date”
  2.05(c) 
“Specified Dollar Amount”
  10.03(b) 
“Spin-Off”
  10.05(c) 
“Trading Day”
  10.03(d) 
“Unit of Reference Property”
  10.07(a) 
“Valuation Period”
  10.05(c) 

     Section 1.03 Conflicts
     (a) If any provision of this Supplemental Indenture limits, qualifies or
conflicts with a provision of the Base Indenture, such provision of this
Supplemental Indenture shall control.
     (b) If any provision of the Securities limits, qualifies or conflicts with
a provision of this Indenture, such provision of this Indenture shall control.
     Section 1.04 Section References. References to Articles, Sections,
Exhibits, Annexes and Schedules are to Articles, Sections, Exhibits, Annexes and
Schedules of this Supplemental Indenture unless otherwise specified.
     Section 1.05 Rules of Construction
     Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to them in the Base Indenture. For all purposes of this
Supplemental Indenture, except as otherwise provided or unless the context
otherwise requires:
     (a) the terms defined in this Article 1 have the meanings assigned to them
in this Article and include the plural as well as the singular;
     (b) all other terms used herein which are defined in the Trust Indenture
Act, either directly or by reference therein, have the meanings assigned to them
therein; and

9



--------------------------------------------------------------------------------



 



     (c) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles,
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” in the United States with respect to any computation
required or permitted hereunder shall mean such accounting principles as are
generally accepted at the date of this Indenture;
     (d) “or” is not exclusive;
     (e) “including” means including, without limitation;
     (f) words in the singular include the plural, and words in the plural
include the singular;
     (g) all references to $, dollars, cash payments or money refer to United
States currency; and
     (h) unless the context requires otherwise, all references to payments of
interest on the Securities will include any Additional Interest payable in
accordance with the terms of Section 6.05 hereof.
ARTICLE 2
THE SECURITIES
     Section 2.01 Designation; Terms of Securities There is hereby authorized
and established a new series of Securities under Section 3.01 of the Base
Indenture, which series of Securities is designated as the “2.875% Convertible
Senior Notes due 2016.”
     (a) Initial Issuance Subject to Section 2.01(b) hereof, the aggregate
principal amount of Securities that may initially be authenticated and delivered
under this Indenture is limited to $540,000,000 (as may be increased by the
aggregate principal amount of additional Securities purchased by the Underwriter
pursuant to its option to purchase additional Securities set forth in Section 2
of the Underwriting Agreement, which aggregate Principal Amount shall not exceed
$80,000,000). In addition, the Company may execute, in accordance with
Section 3.03 of the Base Indenture, and the Trustee may authenticate, in
accordance with Section 3.02 of the Base Indenture, and deliver, an unlimited
aggregate principal amount of additional Securities upon the transfer, exchange,
repurchase or conversion of Securities pursuant to Sections 3.07, 3.09 and 3.11
of the Base Indenture and Sections 2.04, 3.06 and 10.02 hereof.
     (b) Further Issues. Notwithstanding anything to the contrary provided in
Section 2.01(a) hereof, the Company may, without the consent of the Holders,
issue additional Securities under this Indenture with the same terms and the
same CUSIP number as the Securities initially issued under this Indenture in an
unlimited aggregate principal amount; provided, that the Company may issue such
additional Securities only if they are part of the same issue as the Securities
offered initially issued hereunder for United States federal income tax
purposes.
     (c) Purchases. The Company and its Subsidiaries may also from time to time
repurchase Securities in open market purchases or negotiated transactions
without giving prior

10



--------------------------------------------------------------------------------



 



notice to Holders. Any Securities purchased by the Company or any of its
Subsidiaries will be retired and no longer Outstanding under this Indenture.
     Section 2.02 Denominations Notwithstanding anything to the contrary in
Section 3.05 of the Base Indenture and pursuant to Section 3.01(x) of the Base
Indenture, the Securities will be issued only in minimum denominations of $2,000
and integral multiples of $1,000 in excess thereof.
     Section 2.03 Form of Securities
     (a) General Pursuant to Section 2.01 of the Base Indenture, the Securities
will be substantially in the forms set forth in Exhibit A, hereto, and may
include such insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon as
may be required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Securities,
as evidenced by their execution of the Securities.
     Each Security will bear a Trustee’s certificate of authentication
substantially in the form set forth in Section 2.02 of the Base Indenture and a
form notice of conversion, form fundamental change repurchase notice and form of
transfer and assignment substantially in the forms set forth in Attachments 1, 2
and 3 to Exhibit A hereto.
     Each Security that is a Global Security will bear a legend substantially in
the form of the legend set forth in Section 3.06 of the Base Indenture (the
“Global Securities Legend”) and shall also bear the “Schedule of Increases and
Decreases of Global Security” set forth in Annex A to Exhibit A hereto.
Notwithstanding Sections 2.01 and 2.02 of the Base Indenture, the Trustee’s
certificate of authentication shall be in the form included in Exhibit A hereto.
     The terms and provisions contained in the Securities will constitute, and
are hereby expressly made, a part of this Indenture and, to the extent
applicable, the Company and the Trustee, by their execution and delivery of this
Indenture, expressly agree to such terms and provisions and to be bound thereby.
However, to the extent that any provision of any Security conflicts with the
express provisions of this Indenture, the provisions of this Indenture will
govern and control.
     (b) Initial and Subsequent Form of Securities The Securities initially will
be issued in global form, registered in the name of Cede & Co., as the nominee
of the Depositary, and deposited with the Trustee, at its Corporate Trust
Office, as custodian for the Depositary.
     So long as the Securities are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, and except to the extent provided
in Section 2.04(b)(i) through (iii) hereof, all Securities will be represented
by one or more Global Securities.
     (c) Global Securities Each Global Security will represent the aggregate
principal amount of the then Outstanding Securities endorsed thereon and provide
that it represents such aggregate principal amount of the then Outstanding
Securities, which aggregate principal amount

11



--------------------------------------------------------------------------------



 



may, from time to time, be reduced or increased to reflect transfers, exchanges,
conversions or repurchases by the Company.
     Only the Trustee, or the custodian holding such Global Security for the
Depositary, at the direction of the Trustee, may endorse a Global Security to
reflect the amount of any increase or decrease in the aggregate principal amount
of the then Outstanding Securities represented thereby, and whenever the Holder
of a Global Security delivers instructions to the Trustee to increase or
decrease the aggregate principal amount of the then Outstanding Securities
represented by a Global Security in accordance with this Indenture and the
Applicable Procedures, the Trustee, or the custodian holding such Global
Security for the Depositary, at the direction of the Trustee, will endorse such
Global Security to reflect such increase or decrease in the aggregate principal
amount of the then Outstanding Securities represented thereby. None of the
Trustee, the Company or any agent of the Trustee or the Company will have any
responsibility or bear any liability for any aspect of the records relating to
or payments made on account of the ownership of any beneficial interest in a
Global Security or with respect to maintaining, supervising or reviewing any
records relating to such beneficial interest.
     Section 2.04 Transfer and Exchange
     (a) In General Notwithstanding anything to the contrary in the Base
Indenture, the Company is not required to transfer or exchange any Securities or
portions thereof that have been surrendered for repurchase in accordance with
Article 3 hereof or for conversion in accordance with Article 10 hereof, and a
written form of transfer substantially in the form of the Form of Transfer and
Assignment set forth in Attachment 3 to Exhibit A hereto will be deemed to be a
satisfactory instrument of transfer to the Company and the Security Registrar.
     At such time as all interests in a Global Security have been repurchased,
converted, cancelled or exchanged for Securities in certificated form, such
Global Security shall, upon receipt thereof, be canceled by the Trustee in
accordance with standing procedures and instructions existing between the
Depositary and the custodian for the Global Security. At any time prior to such
cancellation, if any interest in a Global Security is repurchased, converted,
cancelled or exchanged for Securities in certificated form, the principal amount
of such Global Security shall, in accordance with the standing procedures and
instructions existing between the Depositary and the custodian for the Global
Security, be appropriately reduced, and an endorsement shall be made on such
Global Security, by the Trustee or the custodian for the Global Security, at the
direction of the Trustee, to reflect such reduction.
     (b) Global Securities Notwithstanding anything to the contrary in
Section 3.08 of the Base Indenture, every transfer and exchange of a beneficial
interest in a Global Security will be effected through the Depositary in
accordance with the Applicable Procedures and the provisions of this Indenture,
and each Global Security may be transferred only as a whole and only (A) by the
Depositary to a nominee of the Depositary, (B) by a nominee of the Depositary to
the Depositary or to another nominee of the Depositary, or (C) by the Depositary
or any such nominee to a successor Depositary or a nominee of such successor
Depositary.
     Notwithstanding anything to the contrary in Section 3.08 of the Base
Indenture:

12



--------------------------------------------------------------------------------



 



          (i) each Global Security will be exchanged for Definitive Securities
if the Depositary delivers notice to the Company that:
     (A) the Depositary is unwilling or unable to continue to act as Depositary;
or
     (B) the Depositary is no longer registered as a clearing agency under the
Exchange Act;
and, in either case, the Company promptly delivers a copy of such notice to the
Trustee and the Company fails to appoint a successor Depositary within 90 days
after receiving notice from the Depositary.
     (ii) if an Event of Default has occurred and is continuing, any owner of a
beneficial interest in a Global Security may exchange such beneficial interest
for Definitive Securities by delivering a written request to the Security
Registrar.
     (iii) if the Company determines that a Holder is, or will become, an
Affiliate of the Company or was, or will become, a Person that was an Affiliate
of the Company within the three immediately preceding months, the Company may,
at its option, issue to such Holder Definitive Securities in exchange for such
Holder’s beneficial interests in any Global Securities.
     In the case of an exchange for Definitive Securities under clause
(i) above:
          (A) each Global Security will be deemed surrendered to the Trustee for
cancellation;
          (B) the Trustee will cause each Global Security to be cancelled in
accordance with the Applicable Procedures; and
          (C) the Company, in accordance with Section 3.03 of the Base
Indenture, will promptly execute, and, upon receipt of a written request from an
Officer of the Company, the Trustee, in accordance with Section 3.02 of the Base
Indenture, will promptly authenticate and deliver, for each beneficial interest
in each Global Security so exchanged, an aggregate principal amount of
Definitive Securities equal to the aggregate principal amount of such beneficial
interest, registered in such names and in such authorized denominations as the
Depositary specifies, and bearing any legends that such Definitive Securities
are required to bear under this Indenture.
     In the case of an exchange for Definitive Securities under clause
(ii) above:
          (A) the Security Registrar will deliver notice of such request to the
Company and the Trustee, which notice will identify the owner of the beneficial
interest to be exchanged, the aggregate principal amount of such beneficial
interest and the CUSIP of the relevant Global Security;

13



--------------------------------------------------------------------------------



 



          (B) the Company, in accordance with Section 3.03 of the Base
Indenture, will promptly execute, and, upon receipt of a written request from an
Officer of the Company, the Trustee, in accordance with Section 3.02 of the Base
Indenture, will promptly authenticate and deliver to such owner, for the
beneficial interest so exchanged by such owner, Definitive Securities registered
in such owner’s name having an aggregate principal amount equal to the aggregate
principal amount of such beneficial interest and bearing any legends that such
Definitive Securities are required to bear under this Indenture; and
          (C) the Security Registrar, in accordance with the Applicable
Procedures, will cause the principal amount of such Global Security to be
decreased by the aggregate principal amount of the beneficial interest so
exchanged. If all of the beneficial interests in a Global Security are so
exchanged, such Global Security will be deemed surrendered to the Trustee for
cancellation, and the Trustee will cause such Global Security to be cancelled in
accordance with the Applicable Procedures.
     In the case of an exchange for Definitive Securities under clause
(iii) above:
          (A) the Company will deliver notice of such request to the Security
Registrar and the Trustee, which notice will identify the owner of the
beneficial interest to be exchanged, the aggregate principal amount of such
beneficial interest and the CUSIP of the relevant Global Security;
          (B) the Company, in accordance with Section 3.03 of the Base
Indenture, will promptly execute, and, upon receipt of a written request from an
Officer of the Company, the Trustee, in accordance with Section 3.02 of the Base
Indenture, will promptly authenticate and deliver to such owner Definitive
Securities registered in such owner’s name having an aggregate principal amount
equal to the aggregate principal amount of the beneficial interest so exchanged
and bearing any legends that such Definitive Securities are required to bear
under this Indenture and any applicable law; and
          (C) the Security Registrar, in accordance with the Applicable
Procedures, will cause the principal amount of each relevant Global Security to
be decreased by the aggregate principal amount of the beneficial interest so
exchanged. If all of the beneficial interests in a Global Security are so
exchanged, such Global Security will be deemed surrendered to the Trustee for
cancellation, and the Trustee will cause such Global Security to be cancelled in
accordance with the Applicable Procedures.
     (c) Definitive Securities Except as otherwise provided in Section 2.04(a)
hereof, Definitive Securities may be transferred or exchanged in accordance with
Section 3.07 of the Base Indenture.
     Section 2.05 Payments on the Securities
     (a) In General Each Security will accrue interest at a rate equal to 2.875%
per annum from the most recent date to which interest has been paid or duly
provided for, or, notwithstanding Section 3.05 of the Base Indenture, if no
interest has been paid or duly provided for, the Issue Date. Interest on a
Security will cease to accrue upon the earliest of the Maturity Date, subject to
the provisions of Article 10 hereof, any Conversion Date for such Security and,

14



--------------------------------------------------------------------------------



 



subject to the provisions of Article 3 hereof, any Fundamental Change Repurchase
Date for such Security. Interest on any Security will be payable semi-annually
in arrears on each Interest Payment Date, beginning July 15, 2011, to the Holder
of such Security as of the Close of Business on the Regular Record Date
immediately preceding the applicable Interest Payment Date. As provided in
Section 3.12 of the Base Indenture, interest will be computed on the basis of a
360-day year comprised of twelve 30-day months. Pursuant to Section 6.05 hereof,
in certain circumstances, the Company may be obligated to pay Holders Additional
Interest.
     The Securities will mature on the Maturity Date, and on the Maturity Date,
each Holder of a then Outstanding Security will be entitled on such date to
receive $1,000 in cash for each $1,000 in principal amount of then Outstanding
Securities held, together with accrued and unpaid interest to, but not
including, the Maturity Date on such then Outstanding Securities.
     If the Maturity Date or any Interest Payment Date or Fundamental Change
Repurchase Date falls on a day that is not a Business Day, then any action to be
taken on such date need not be taken on such date, but may be taken on the
immediately following Business Day with the same force and effect as if taken on
such date, and no additional interest will accrue on account of such delay.
     (b) Method of Payment The Company will pay the principal of, the
Fundamental Change Repurchase Price for, and any cash portion of the Conversion
Obligation with respect to, any Definitive Security to the Holder of such
Security in cash at the designated office of the Paying Agent in the borough of
Manhattan in The City of New York, New York, on the relevant payment or
settlement date, as the case may be. The Company will pay any interest on any
Definitive Security to the Holder of such Security (i) if such Holder holds
$5,000,000 or less aggregate principal amount of Securities, by check mailed to
such Holder’s registered address, and (ii) if such Holder holds more than
$5,000,000 aggregate principal amount of Securities, (A) by check mailed to such
Holder’s registered address or, (B) if such Holder delivers to the Registrar a
written request that the Company make such payments by wire transfer to an
account of such Holder within the United States, for each interest payment
corresponding to each Regular Record Date occurring during the period beginning
on the date on which such Holder delivered such request and ending on the date,
if any, on which such Holder delivers to the Registrar a written instruction to
the contrary, by wire transfer of immediately available funds to the account
specified by such Holder.
     The Company will pay the principal of, interest on, the Fundamental Change
Repurchase Price for, and any cash portion of the Conversion Obligation with
respect to, any Global Security to the Depositary by wire transfer of
immediately available funds on the relevant payment date.
     (c) Defaulted Amounts Whenever any amount payable on a Security (including,
the principal of, the Fundamental Change Repurchase Price for, and interest on,
such Security) has become due and payable, but the Company fails to punctually
pay or duly provide for such amount (any such amount, a “Defaulted Amount”),
such Defaulted Amount will forthwith cease to be payable to the Holder of such
Security on the relevant payment date by virtue of its having been due such
payment on such payment date, but will instead, to the extent permitted under
applicable law, accrue interest (“Default Interest”) at a rate equal to the
stated rate of interest on the Securities from, and including, such payment date
and to, but excluding, the date on which

15



--------------------------------------------------------------------------------



 



such Defaulted Amount is paid by the Company in accordance with either clause
(i) or (ii) below.
          (i) The Company may elect to pay any Defaulted Amount and Default
Interest on such Defaulted Amount to the Persons in whose names the Securities
(or their respective predecessor Notes) are registered at the Close of Business
on a special record date for the payment of such Defaulted Amount and Default
Interest (a “Special Regular Record Date”) fixed in accordance with the
following procedures:
     (A) At least 30 days before the date on which the Company proposes to pay
such Defaulted Amounts and Default Interest thereon, the Company will deliver to
the Trustee written notice of (i) the proposed payment date for such Defaulted
Amounts and Default Interest thereon and (ii) the aggregate amount of such
Defaulted Amounts and Default Interest thereon.
     (B) Simultaneously with delivering such notice to the Trustee, the Company
will either (i) deposit with the Trustee an amount of money, in immediately
available funds, equal to the aggregate amount of such Defaulted Amounts and
Default Interest thereon, or (ii) take other actions that the Trustee deems
reasonably satisfactory to ensure that an amount of money, in immediately
available funds, equal to the aggregate of such Defaulted Amounts and Default
Interest thereon will be deposited with the Trustee by 10:00 a.m., New York City
time, on the day that is five Business Days prior to the proposed payment date,
and in either case, upon receipt of such money, the Trustee will hold such money
in trust for the benefit of the Persons entitled to such Defaulted Amounts and
Default Interest pursuant to this Section 2.05(c)(i).
     (C) Upon (i) receipt of such notice and (ii) the Company’s depositing such
money or taking such other actions reasonably satisfactory to the Trustee, the
Company will promptly fix a Special Regular Record Date for the payment of such
Defaulted Amounts and Default Interest thereon, which Special Regular Record
Date will be not more than 15 calendar days and not less than 10 days prior to
the proposed payment date, and notify the Trustee of the Special Regular Record
Date. The Trustee will then, in the name and at the expense of the Company,
deliver notice to each Holder specifying such Special Regular Record Date and
the date on which such Defaulted Amounts and Default Interest thereon will be
paid by the Company.
     (D) After such notice has been delivered by the Trustee, such Defaulted
Amounts and Default Interest thereon will be paid to the Persons in whose names
the Notes (or their respective predecessor Notes) are registered at the Close of
Business on the Special Regular Record Date specified in such notice and such
Defaulted Amounts and Default Interest thereon will no longer be payable
pursuant to the following clause (ii) of this Section 2.05(c)(i).
          (ii) The Company may pay any Defaulted Amounts and Default Interest on
such Defaulted Amounts in any other lawful manner that is not inconsistent with
the

16



--------------------------------------------------------------------------------



 



requirements of any securities exchange or automated quotation system on which
the Notes are then listed (or, if applicable, have been listed) or designated
for issuance, and upon such notice as may be required by such exchange or
automated quotation system, if, after notice given by the Company to the Trustee
of the proposed payment pursuant to this clause, such manner of payment will be
deemed practicable by the Trustee.
     (d) Money for Securities Payments to be Held in Trust Each reference in
Section 4.03 of the Base Indenture to “principal of or any premium or interest”,
“principal and any premium and interest”, “principal of (and premium, if any) or
interest, if any,” and “principal, premium or interest” is hereby replaced with
a reference to “principal of, interest on, Fundamental Change Repurchase Price
with respect to, or cash portion of the Conversion Obligation due ”.
ARTICLE 3
FUNDAMENTAL CHANGES AND REPURCHASES THEREUPON
     Section 3.01 Fundamental Change Permits Holders to Require the Company to
Repurchase the Securities
     (a) General If a Fundamental Change occurs at any time, each Holder will
have the right, at its option, to require the Company to repurchase for cash, at
the Fundamental Change Repurchase Price, (i) all of such Holder’s Securities or
(ii) any portion of such Holder’s Securities such that the principal amount that
remains Outstanding of each Security of such Holder that is not repurchased in
full equals $2,000 or an integral multiple of $1,000 in excess thereof.
     (b) Fundamental Change Repurchase Price The “Fundamental Change Repurchase
Price” means, for any Securities to be repurchased on a Fundamental Change
Repurchase Date, a price equal to 100% of the principal amount of such
Securities to be repurchased, plus accrued and unpaid interest to, but
excluding, such Fundamental Change Repurchase Date; provided, however, that if a
Fundamental Change Repurchase Date occurs after a Regular Record Date, but on or
prior to the Interest Payment Date corresponding to such Regular Record Date,
the Company will instead pay the full amount of accrued and unpaid interest to
the Holder of record on such Regular Record Date and the Fundamental Change
Repurchase Price will be equal to 100% of the principal amount of the Securities
to be repurchased.
     (c) Fundamental Change Repurchase Date The “Fundamental Change Repurchase
Date” means, for any Fundamental Change, the date specified by the Company in
the Fundamental Change Notice for such Fundamental Change, which date will be
not less than 30 Business Days, nor more than 45 Business Days, following the
Fundamental Change Notice Date for such Fundamental Change.
     Section 3.02 Fundamental Change Notice (a) General On or before the 20th
calendar day after the occurrence of a Fundamental Change, the Company will
deliver to each Holder notice of the occurrence of such Fundamental Change and
of the resulting repurchase right (the “Fundamental Change Notice,” and the date
of such delivery, the “Fundamental Change

17



--------------------------------------------------------------------------------



 



Notice Date”). Simultaneously with delivering any Fundamental Change Notice, the
Company will publish notice in a newspaper of general circulation in The City of
New York, New York on the Company’s website, or through such other public medium
as the Company may use at that time, which notice will contain the same
information as such Fundamental Change Notice.
     For any Fundamental Change, the Fundamental Change Notice shall state:
     (i) the events causing such Fundamental Change;
     (ii) the date of such Fundamental Change;
     (iii) the last date on which a Holder may exercise its right to require the
Company to repurchase its Securities as a result of such Fundamental Change
under this Article 3;
     (iv) the Fundamental Change Repurchase Price for each $1,000 principal
amount of Securities for such Fundamental Change;
     (v) the Fundamental Change Repurchase Date for such Fundamental Change;
     (vi) the name and address of the Paying Agent and the Conversion Agent;
     (vii) if applicable, the Conversion Rate and any adjustments to the
Conversion Rate;
     (viii) if applicable, that the Securities with respect to which a
Fundamental Change Repurchase Notice has been delivered by a Holder may be
converted only if such Holder withdraws such Fundamental Change Repurchase
Notice in accordance with the terms of this Indenture or to the extent that a
portion of such Securities is not subject to such Fundamental Change Repurchase
Notice; and
     (ix) the procedures that a Holder must follow to require the Company to
repurchase a Security.
     (b) Failure or Defect Notwithstanding anything to the contrary contained
elsewhere in this Indenture, neither the failure of the Company to deliver a
Fundamental Change Notice nor a defect in a Fundamental Change Notice delivered
by the Company will limit the repurchase rights of any Holder under this
Article 3 or impair or otherwise affect the validity of any proceedings relating
to the repurchase of any Security pursuant to this Article 3.
     Section 3.03 Fundamental Change Repurchase Notice
     (a) General. To exercise its repurchase rights under Section 3.01(a) hereof
with respect to any Fundamental Change, a Holder must deliver to the Paying
Agent, by the Close of Business on the Business Day immediately preceding the
Fundamental Change Repurchase Date:

18



--------------------------------------------------------------------------------



 



     (i) a duly completed “Form of Fundamental Change Repurchase Notice” in the
form of Attachment 2 of the Securities that such Holder is tendering for
repurchase (a “Fundamental Change Repurchase Notice”); and
     (ii) the Securities that such Holder is tendering for repurchase, (A) by
book-entry transfer if such Securities are Global Securities, or (B) by physical
delivery, if such Securities are Definitive Securities, in each case, together
with any endorsements or other documents reasonably requested by the Paying
Agent.
     (b) Contents of Fundamental Change Repurchase Notice The Fundamental Change
Repurchase Notice for any Security must state:
          (i) if such Security is to be repurchased in part, the principal
amount of such Security to be repurchased, which principal amount must be such
that the principal amount that will not be repurchased equals $2,000 or an
integral multiple of $1,000 in excess thereof;
          (ii) that such Security will be repurchased by the Company pursuant to
the provisions of this Article 3 hereof; and
          (iii) if such Security to be repurchased is a Definitive Security, the
certificate number of such Security.
     If the Securities to be repurchased are Global Securities, the Fundamental
Change Repurchase Notice for such Securities must comply with the Applicable
Procedures.
     (c) Notice to Company If any Holder validly delivers to the Paying Agent a
Fundamental Change Repurchase Notice with respect to any Security or any portion
of a Security, the Paying Agent will promptly deliver to the Company a copy of
such Fundamental Change Repurchase Notice.
     (d) Effect of Improper Notice Unless and until the Paying Agent receives a
validly endorsed and delivered Fundamental Change Repurchase Notice with respect
to a Security, together with such Security, in a form that conforms with the
description contained in such Fundamental Change Repurchase Notice, the Holder
submitting the Securities will not be entitled to receive the Fundamental Change
Repurchase Price for such Security.
     Section 3.04 Withdrawal of Fundamental Change Repurchase Notice
     (a) General If a Holder delivers a Fundamental Change Repurchase Notice
with respect to any Security, such Holder may withdraw such Fundamental Change
Repurchase Notice by delivering to the Paying Agent a written notice of
withdrawal prior to the Close of Business on the Business Day immediately
preceding the Fundamental Change Repurchase Date. Any such withdrawal notice
must state:
     (i) the principal amount of the Securities to be withdrawn;
     (ii) the principal amount of the Securities that remains subject to the
original Fundamental Change Repurchase Notice, which, for each Security not to
be repurchased

19



--------------------------------------------------------------------------------



 



in full, must be such that the principal amount that is not to be repurchased
equals $2,000 or an integral multiple of $1,000 in excess thereof; and
     (iii) if the Securities with respect to which such Fundamental Change
Repurchase Notice pertained were Definitive Securities, the certificate numbers
of the Securities to be withdrawn and the Securities that will remain subject to
the Fundamental Change Repurchase Notice.
     If the Securities to be withdrawn are Global Securities, a Holder must
deliver its notice of withdrawal in compliance with the Applicable Procedures.
     (b) Return of Security Upon receipt of a validly delivered withdrawal
notice, the Paying Agent will promptly (i) if such notice pertains to a
Definitive Security or a portion of a Definitive Security, return such Security
or portion of a Security to such Holder, in the amount specified in such
withdrawal notice; and, (ii) if such notice pertains to a beneficial interest in
a Global Security, in compliance with the Applicable Procedures, deem to be
cancelled any instructions for book-entry transfer of such beneficial interest,
in the amount specified in such withdrawal notice.
     (c) Notice to Company If any Holder validly delivers to the Paying Agent a
notice of withdrawal with respect to a Security or any portion of a Security,
the Paying Agent will promptly deliver to the Company a copy of such notice of
withdrawal.
     Section 3.05 Effect of Fundamental Change Repurchase Notice
     (a) General If a Holder validly delivers to the Paying Agent a Fundamental
Change Repurchase Notice (together with all necessary endorsements) with respect
to any Security or any portion of any Security, such Holder may no longer
convert such Security or portion of a Security, as the case may be, unless and
until such Holder validly withdraws such Fundamental Change Repurchase Notice in
accordance with Section 3.04 hereof.
     (b) Timing of Payment Upon the Paying Agent’s receipt of (i) a valid
Fundamental Change Repurchase Notice (together with all necessary endorsements)
and (ii) the Securities to which such Fundamental Change Repurchase Notice
pertains, the Holder of the Securities to which such Fundamental Change
Repurchase Notice pertains will be entitled, except to the extent such Holder
has validly withdrawn such Fundamental Change Repurchase Notice in accordance
with Section 3.04 hereof, to receive the Fundamental Change Repurchase Price
with respect to such Securities on the later of (i) the Fundamental Change
Repurchase Date and (ii)(A) if such Securities are Definitive Securities, the
date of delivery of such Securities to the Paying Agent, or (B) if such
Securities are Global Securities, the date of book-entry transfer of such
Securities to the Paying Agent, or, if such later date is not a Business Day,
the Business Day immediately following such later date.
     (c) Effect of Deposit If, by 10:00 a.m., New York City time, on the
Fundamental Change Repurchase Date for any Fundamental Change, the Paying Agent
holds money sufficient to pay the Fundamental Change Repurchase Price for every
Security subject to a Fundamental Change Repurchase Notice validly delivered in
accordance with Section 3.03 hereof and not

20



--------------------------------------------------------------------------------



 



validly withdrawn in accordance with Section 3.04 hereof, then, at the Close of
Business on the Fundamental Change Repurchase Date:
          (i) the Securities to be repurchased will cease to be Outstanding and
interest will cease to accrue on such Securities (whether or not book-entry
transfer of such Securities is made or whether or not such Securities are
delivered to the Paying Agent); and
          (ii) all other rights of the Holders with respect to such Securities
will terminate (other than the right to receive the Fundamental Change
Repurchase Price and any Default Interest with respect to such Securities).
     Section 3.06 Securities Repurchased in Whole or in Part If any Definitive
Security is to be repurchased only in part, the Holder must surrender such
Security at the office of the Paying Agent (with, if the Company or the Trustee
so requires, due endorsement by, or a written instrument of transfer in form
satisfactory to the Company and the Trustee duly executed by, the Holder of such
Security or such Holder’s attorney-in-fact duly authorized in writing),
whereupon the Company will execute, in accordance with Section 3.03 of the Base
Indenture, and the Trustee will authenticate, in accordance with Section 3.02 of
the Base Indenture, and deliver to the surrendering Holder, without a service
charge, a new Security or Securities of any authorized denomination or
denominations requested by such Holder in aggregate principal amount equal to
the portion of the principal amount of the Security so surrendered which is not
repurchased. If any Global Security is repurchased in part, the Company will
instruct the Registrar to decrease the principal amount of such Global Security
by the principal amount repurchased. Any Securities that are repurchased or
owned by the Company, whether or not in connection with a Fundamental Change,
will be submitted to the Trustee for cancellation and will be duly retired by
the Company.
     Section 3.07 Covenant to Comply with Securities Laws upon Repurchase of
Securities In connection with any repurchase offer pursuant to a Fundamental
Change Repurchase Notice under this Article 3, the Company will, to the extent
applicable, (i) comply with Rule 13e-4 and any other tender offer rules under
the Exchange Act that may be applicable at the time of the offer to repurchase
the Securities, (ii) file the related Schedule TO (or any successor schedule,
form or report) under the Exchange Act, and (iii) otherwise comply with any
applicable United States federal and state securities laws so as to permit
Holders to exercise their rights and obligations under Section 3.01 hereof in
the time and in the manner specified in Sections 3.01 and 3.03 hereof.
     Section 3.08 Deposit of Fundamental Change Repurchase Price By 10:00 a.m.,
New York City time, on the Fundamental Change Repurchase Date, the Company will
deposit with the Trustee or with the Paying Agent (or, if the Company or a
Subsidiary or an Affiliate of either of them is acting as the Paying Agent, will
segregate and hold in trust as provided in Section 4.03(b) of the Base Indenture
(as amended by Section 2.05(d) of this Supplemental Indenture) an amount of
immediately available funds sufficient to pay the Fundamental Change Repurchase
Price of all the Securities or portions thereof that the Company is required to
repurchase on such Fundamental Change Repurchase Date.

21



--------------------------------------------------------------------------------



 



     Section 3.09 Covenant Not to Repurchase Securities upon Certain Events of
Default
     (a) General Notwithstanding anything to the contrary in this Article 3, no
Securities may be repurchased at the option of Holders upon a Fundamental Change
if the principal amount of the Securities has been accelerated, and such
acceleration has not been rescinded, on or prior to such date (except in the
case of an acceleration resulting from a default by the Company that would be
cured by the Company’s payment of the Fundamental Change Repurchase Price with
respect to such Securities).
     (b) Deemed Withdrawals If, on any Fundamental Change Repurchase Date, (i) a
Fundamental Change Repurchase Notice for a Security has been validly tendered in
accordance with Section 3.03 hereof and has not been validly withdrawn in
accordance with Section 3.04 hereof, and (ii) pursuant to this Section 3.09, the
Company is not permitted to purchase Securities, the Paying Agent will deem such
Fundamental Change Repurchase Notice withdrawn.
     (c) Return of Securities If a Holder tenders a Security for purchase
pursuant to this Article 3 and, on the Fundamental Change Repurchase Date,
pursuant to this Section 3.09, the Company is not permitted to purchase such
Security, the Paying Agent will (i) if such Security is a Definitive Security,
return such Security to such Holder, and (ii) if such Security is held in
book-entry form, in compliance with the Applicable Procedures, deem to be
cancelled any instructions for book-entry transfer of such Security.
ARTICLE 4
COVENANTS
     Section 4.01 Inapplicable Provisions of the Base Indenture; Amendments to
the Base Indenture
     (a) Inapplicable Provisions of the Base Indenture
          (i) Section 4.02 hereof will, with respect to the Securities,
supersede Section 4.01 of the Base Indenture in its entirety.
          (ii) Section 4.03 hereof will, with respect to the Securities,
supersede Section 4.02 of the Base Indenture in its entirety.
          (iii) The provisions of Section 4.06 of the Base Indenture are, with
respect to the Securities, deemed deleted in their entirety and replaced with
the following “[Reserved]”.
     (b) Amendments to the Base Indenture
          (i) Each reference to Section 4.01 in the Base Indenture is, with
respect to the Securities, hereby deemed replaced with a reference to
Section 4.02 hereof.
          (ii) Each reference to Section 4.02 in the Base Indenture is, with
respect to the Securities, hereby deemed replaced with a reference to
Section 4.03 hereof.

22



--------------------------------------------------------------------------------



 



          (iii) Each reference in the Base Indenture to “Payment Office” is,
with respect to the Securities hereby deemed replaced with a reference to
“Paying Agent.”
     Section 4.02 Payment of Securities The Company will pay or cause to be paid
the principal of, Fundamental Change Repurchase Price for, or the Conversion
Obligation with respect to, and any accrued and unpaid interest on, the
Securities on the dates and in the manner required under this Indenture and the
Securities. Any principal of, Fundamental Change Repurchase Price for,
Conversion Obligation with respect to, or interest on, a Security will be
considered paid on the date due if the Paying Agent, if other than the Company
or a Subsidiary thereof, holds, as of 10:00 a.m., New York City time, on the due
date, money deposited by the Company in immediately available funds and
designated for and sufficient to pay such principal, Fundamental Change
Repurchase Price, Conversion Obligation or interest then due.
     Section 4.03 Maintenance of Certain Offices and Agencies
     (a) The Company shall maintain an office or agency in the borough of
Manhattan in The City of New York, New York, where Securities may be presented
for conversion (“Conversion Agent”) and an office or agency where any notices
and demands to or upon the Company with respect to the Securities and this
Indenture may be served. In addition, each of the Paying Agent and the Registrar
shall have an office in the borough of Manhattan in The City of New York, New
York.
     The Company may have one or more registrars, one or more additional paying
agents and one or more additional conversion agents. The term Paying Agent
includes any additional paying agents. The term Conversion Agent includes any
additional conversion agents. The term Registrar includes any additional
registrars.
     (b) The Company shall enter into an appropriate agency agreement with any
Registrar, Paying Agent or Conversion Agent (other than the Trustee). The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee in writing of the name and address
of any such agent. If the Company fails to maintain a Registrar, Paying Agent or
Conversion Agent, the Trustee shall act as such and shall be entitled to
appropriate compensation therefor pursuant to Section 6.07 of the Base
Indenture. The Company or any Subsidiary or an Affiliate of either of them may
act as Paying Agent, Registrar, Conversion Agent or co-registrar.
     (c) The Company initially appoints the Trustee as Registrar, Conversion
Agent and Paying Agent in connection with the Securities. Notwithstanding
anything to the contrary in the Base Indenture, at any time, the Company may
change such designation by delivering written notice to the Trustee signed by
any officer authorized to sign an Officers’ Certificate and delivered to the
Trustee, which notice will designate some other office or agency as the
Conversion Agent. If at any time the Company shall fail to maintain such office
or agency or shall fail to furnish the Trustee with the address thereof,
Securities may be surrendered for conversion at the Corporate Trust Office of
Trustee.
     Section 4.04 Reports The Company will deliver to the Trustee copies of all
quarterly and annual reports that the Company is required to deliver to the
Commission on Forms 10-Q

23



--------------------------------------------------------------------------------



 



and 10-K, and any other documents, information or reports that the Company is
required to file with the Commission under Section 13 or 15(d) of the Exchange
Act within 15 days after the date on which the Company is required to file the
same with the Commission (after giving effect to any grace period provided by
Rule 12b-25 under the Exchange Act). The Company will also comply with the other
provisions of Section 314(a) of the Trust Indenture Act. Any document filed by
the Company with the Commission via the EDGAR system (or any successor thereto)
will be deemed to be delivered to the Trustee at the time such document is filed
via the EDGAR system (or such successor thereto).
     Delivery of such quarterly and annual reports, and such other documents,
information and reports to the Trustee will be for informational purposes only,
and the Trustee’s receipt of such will not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely conclusively on Officers’
Certificates).
     Section 4.05 Par Value Limitation The Company will not take any action
that, after giving effect to any adjustment pursuant to Section 10.05 or
Section 10.06 hereof, would result in the Conversion Price becoming less than
the par value of one share of Common Stock.
     Section 4.06 Further Instruments and Acts Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.
     Section 4.07 Stay, Extension and Usury Laws The Company covenants that, to
the extent that it may lawfully do so, it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Indenture;
and the Company, to the extent that it may lawfully do so, hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will instead suffer and permit the execution
of every such power as though no such law has been enacted.
ARTICLE 5
CONSOLIDATION, MERGER AND SALE OF ASSETS
     Section 5.01 Inapplicable Provisions of the Base Indenture; Amendments to
the Base Indenture
     (a) Inapplicable Provisions of the Base Indenture This Article 5 will, with
respect to the Securities, supersede Article 9 of the Base Indenture in its
entirety.
     (b) Amendments to the Base Indenture
          (i) Each reference in the Base Indenture to Article 9 of the Base
Indenture shall, with respect to the Securities, be deemed to be a reference to
Article 5 of this Supplemental Indenture.

24



--------------------------------------------------------------------------------



 



          (ii) Each reference to Section 9.01 of the Base Indenture shall, with
respect to the Securities, be deemed to be a reference to Section 5.02 of this
Supplemental Indenture.
     Section 5.02 Company May Consolidate on Certain Terms The Company may not
consolidate with or merge into any Person (unless the Company is the surviving
corporation) or convey, transfer or lease the property and assets, substantially
as an entirety, of the Company to another Person, other than to one or more of
the Company’s wholly-owned subsidiaries, unless:
     (a) the Person (if other than the Company) formed by such consolidation or
into which the Company is merged, or the Person which acquires by conveyance,
transfer or lease all or substantially all of the properties and assets of the
Company, shall (i) be a corporation, limited liability company, partnership,
trust or other business entity organized and existing under the laws of the
United States of America, any state thereof or the District of Columbia and
(ii) such Person (if other than the Company) expressly assumes, by an indenture
supplemental to this Indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, the obligations of the Company under the Securities
and this Indenture ;
     (b) after giving effect to such transaction, no Event of Default or Default
shall have occurred and be continuing; and
     (c) if the Company will not be the resulting or surviving corporation, the
Company shall have, at or prior to the effective date of such consolidation,
merger or conveyance, transfer or lease, delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer complies with all requirements set forth in this Indenture
and that all conditions precedent herein provided for relating to such
transaction have been complied with.
     Section 5.03 Successor Substituted Upon any consolidation of the Company
with, or merger of the Company into, any other Person or any conveyance,
transfer or lease substantially as an entity, of the properties and assets,
substantially as an entirety, of the Company, in accordance with Section 5.02
hereof, the successor Person formed by such consolidation or into which the
Company is merged or to which such conveyance, transfer or lease is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein, and thereafter, except in the case
of a lease, and except for obligations the predecessor Person may have under a
supplemental indenture entered into pursuant to Section 5.02 of this
Supplemental Indenture, the predecessor Person shall be relieved of all
obligations and covenants under this Indenture and the Securities.
ARTICLE 6
DEFAULTS AND REMEDIES
     Section 6.01 Inapplicable Provisions of the Base Indenture; Amendments to
the Base Indenture
     (a) Inapplicable Provisions This Article 6 will, with respect to the
Securities, supersede Article 5 of the Base Indenture in its entirety.

25



--------------------------------------------------------------------------------



 



(b) Amendments to the Base Indenture
          (i) Each reference to Article 5 in the Base Indenture is, with respect
to the Securities, hereby deemed replaced with a reference to this Article 6.
          (ii) Each reference to Section 5.01(d) in the Base Indenture is, with
respect to the Securities, hereby deemed replaced with a reference to
Section 6.02(a)(vii) hereof.
          (iii) Each reference to Section 5.01(e) in the Base Indenture is, with
respect to the Securities, hereby deemed replaced with a reference to
Section 6.02(a)(viii) hereof.
          (iv) Each reference to Section 5.02 in the Base Indenture is, with
respect to the Securities, hereby deemed replaced with a reference to
Section 6.03 hereof.
          (v) Each reference to Section 5.04 in the Base Indenture is, with
respect to the Securities, hereby deemed replaced with a reference to
Section 6.06 hereof.
          (vi) Each reference to Section 5.07 in the Base Indenture is, with
respect to the Securities, hereby deemed replaced with a reference to
Section 6.09 hereof.
          (vii) The proviso to Section 6.06 of the Base Indenture is, with
respect to the Securities, hereby deemed replaced with the following: “provided,
however, that, except in the case of a default in the payment of the principal
of, interest on, Fundamental Change Repurchase Price with respect to, or any
failure to deliver the Conversion Obligation due in accordance with Article 10
of the Supplemental Indenture for, the Securities, the Trustee shall be
protected in withholding such notice if and so long as the board of directors,
the executive committee or a trust committee of directors and/or Responsible
Officers of the Trustee in good faith determines that the withholding of such
notice is in the interest of the Holders.”
     Section 6.02 Events of Default
     (a) General. Each of the following is an “Event of Default” with respect to
the Securities:
          (i) the Company shall fail to pay an installment of interest, if any,
on any of the Securities, which failure continues for 30 days after the date
when due;
          (ii) the Company shall fail to pay when due the principal or any
Fundamental Change Repurchase Price of any Security, when the same becomes due
and payable;
          (iii) the Company shall fail to deliver when due any part of the
Conversion Obligation with respect to any Security in accordance with Article 10
hereof, which failure continues for 10 days;
          (iv) the Company shall fail to give notice of a Fundamental Change as
required under Section 3.02 of this Supplemental Indenture or under
Section 10.06 of this Supplemental Indenture when due;

26



--------------------------------------------------------------------------------



 



          (v) the Company or its Subsidiaries fail to pay any principal by the
end of any applicable grace period or that results in the acceleration of other
indebtedness of the Company or its Subsidiaries for borrowed money where the
aggregate principal amount with respect to which the default or acceleration has
occurred exceeds $10,000,000; provided, that, if any such default is cured,
waived, rescinded or annulled, then the Event of Default by reason thereof will
be deemed not to have occurred;
          (vi) the Company shall fail to perform or observe (or obtain a waiver
with respect to) any term, covenant or agreement contained in the Securities or
this Indenture and not otherwise explicitly provided for in this Section 6.02(a)
for a period of 75 days after receipt by the Company of notice of such failure
from the Trustee or by the Company and the Trustee from the Holders of at least
25% of the aggregate principal amount of then Outstanding Securities;
          (vii) the Company or any Significant Subsidiary of the Company,
pursuant to or within the meaning of any Bankruptcy Law:
     (A) commences as a debtor a voluntary case or proceeding;
     (B) consents to the entry of an order for relief against it in an
involuntary case or proceeding or the commencement of any case against it;
     (C) consents to the appointment of a Receiver of it or for all or
substantially all of its property;
     (D) makes a general assignment for the benefit of its creditors;
     (E) files a petition in bankruptcy or answer or consent seeking
reorganization or relief;
     (F) consents to the filing of such a petition or the appointment of or
taking possession by a Receiver; or
          (viii) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:
     (A) grants relief against the Company or any Significant Subsidiary of the
Company in an involuntary case or proceeding or adjudicates the Company
insolvent or bankrupt;
     (B) appoints a Receiver of the Company or any Significant Subsidiary of the
Company or for all or substantially all of the property of the Company or any
Significant Subsidiary of the Company; or
     (C) orders the winding up or liquidation of the Company or any Significant
Subsidiary of the Company;
     and, in each case, the order or decree remains unstayed and in effect for
60 consecutive days.

27



--------------------------------------------------------------------------------



 



     (b) Cause Irrelevant Each of the events enumerated in Section 6.02(a)
hereof will constitute an Event of Default whatever the cause and regardless of
whether voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body.
     (c) Notice of Default or Event of Default The Company shall deliver to the
Trustee an Officers’ Certificate upon the occurrence of any Default or Event of
Default in accordance with Section 4.05 of the Base Indenture.
     Section 6.03 Acceleration
     (a) Automatic Acceleration in Certain Circumstances If an Event of Default
specified in Sections 6.02(vii) or 6.02(viii) hereof occurs with respect to the
Company or any Significant Subsidiary of the Company, the principal amount of
and accrued and unpaid interest, if any, on all of the then Outstanding
Securities will immediately become due and payable without any further action or
notice by any party.
     (b) Optional Acceleration If any other Event of Default occurs and is
continuing, the Trustee by notice to the Company, or the Holders of at least 25%
in aggregate principal amount of then Outstanding Securities by notice to the
Company and the Trustee, may, and the Trustee at the request of such Holders
shall, declare the principal amount of and accrued and unpaid interest, if any,
on all the Outstanding Securities to be due and payable. Upon such a declaration
of acceleration, such principal and accrued and unpaid interest, if any, will be
due and payable immediately.
     (c) Rescission of Events of Default and/or Acceleration Notwithstanding
anything to the contrary in this Indenture, the Holders of a majority in
principal amount of then Outstanding Securities may waive all past Events of
Default (except with respect to nonpayment of principal (including the
Fundamental Change Repurchase Price) or interest or with respect to the
Company’s failure to deliver the Conversion Obligation as required under
Article 10 hereof) and rescind any such acceleration with respect to the
Securities and its consequences hereunder by delivering notice to the Trustee if
(i) rescission would not conflict with any judgment or decree of a court of
competent jurisdiction, (ii) all existing Events of Default, other than the
nonpayment of the principal of and interest on the Securities that have become
due solely by such declaration of acceleration, have been cured or waived and
(iii) all payments due under this Indenture to the Trustee have been made.
     Section 6.04 Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of the principal of, accrued and unpaid interest on, or the Fundamental Change
Repurchase Price for, the Securities or to enforce the performance of any
provision of the Securities or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Securities or does not produce any of the Securities in the proceeding. A
delay or omission by the Trustee or any Holder in exercising any right or remedy
accruing upon an Event of Default will not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

28



--------------------------------------------------------------------------------



 



     Section 6.05 Sole Remedy for Failure to Report
     (a) General Notwithstanding anything to the contrary in the Securities or
in this Indenture, and notwithstanding the remedies afforded to Holders of the
Securities upon the occurrence and continuation of an Event of Default as set
forth in Sections 6.03 and 6.04 hereof, to the extent the Company elects, the
sole remedy for an Event of Default relating to the Company’s failure to comply
with its reporting obligations under Section 4.04 of this Supplemental Indenture
(any such default, a “Reporting Default”), will, after the occurrence of such
Reporting Default, consist exclusively of the right to receive additional
interest on the Securities (“Additional Interest”) at a rate equal to 1.00% per
annum on the principal amount of then Outstanding Securities for each day during
the 180-day period beginning on, and including, the date on which such Reporting
Default first occurred during which such Reporting Default is continuing and has
not been cured or waived.
     If the Company so elects, such Additional Interest will be payable in the
same manner and on the same dates as the stated interest payable on the
Securities. On the 181st day after the occurrence of the Reporting Default (if
such Reporting Default have not been cured or waived prior to such 181st day),
the Securities will be subject to acceleration as provided in Section 6.03 of
this Supplemental Indenture.
     (b) Company Election Notice In order to elect to pay the Additional
Interest as the sole remedy during the first 180 days after the occurrence of a
Reporting Default in accordance with Section 6.05(a) and (b) hereof, the Company
must notify the Holders of such election prior to the beginning of such 180-day
period.
     (c) Limitation on Remedy
          (i) On the 181st day after the occurrence of such Reporting Default
(if such Reporting Default is not cured or waived prior to such 181st day), the
Securities will immediately be subject to acceleration in accordance with
Section 6.03 hereof.
          (ii) In addition, if a Reporting Default occurs and the Company fails
to timely elect to pay Additional Interest pursuant to Section 6.05(b) hereof,
the Securities will immediately be subject to acceleration pursuant to
Section 6.03 hereof on account of such Reporting Default.
          (iii) Notwithstanding anything to the contrary herein, if the Company
elects to pay the Additional Interest with respect to any Reporting Default, the
Company’s election will not affect the rights of any Holder with respect to any
other Event of Default.
     Section 6.06 Waiver of Past Defaults. If an Event of Default or a Default,
other than (a) an uncured Event of Default described in Sections 6.02(a)(i),
6.02(a)(ii) or 6.02(a)(iii) hereof or (b) a Default in respect of a provision
that under Section 9.03 hereof cannot be amended without the consent of each
affected Holder, the Holders of a majority in aggregate principal amount of the
then Outstanding Securities may waive such Event of Default or Default and all
of its consequences hereunder. Whenever any Event of Default is so waived, it
will cease to exist, and whenever any Default is so waived, it will be deemed
cured, and any Event of Default

29



--------------------------------------------------------------------------------



 



arising therefrom will be deemed not to occur. However, no such waiver will
extend to any subsequent or other Default or Event of Default or impair any
consequent right.
     Section 6.07 Control by Majority At any time, the Holders of a majority of
the aggregate principal amount of the then Outstanding Securities may direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or for exercising any trust or power conferred on the Trustee.
However, the Trustee may refuse to follow any direction that conflicts with law
or this Indenture or, subject to the Trustee’s duties under Article 6 of the
Base Indenture and the Trust Indenture Act, that the Trustee determines to be
unduly prejudicial to the rights of a Holder or to the Trustee, or that would
potentially involve the Trustee in personal liability unless the Trustee is
offered indemnity or security reasonably satisfactory to it against any loss,
liability or expense to the Trustee that may result from the Trustee’s
instituting such proceeding as the Trustee. Prior to taking any action
hereunder, the Trustee will be entitled to indemnification reasonably
satisfactory to it against all losses and expenses caused by taking or not
taking such action.
     Section 6.08 Limitation on Suits Subject to Section 6.09 hereof, no Holder
may pursue a remedy with respect to this Indenture or the Securities unless:
     (a) such Holder has previously delivered to the Trustee written notice that
an Event of Default has occurred and is continuing;
     (b) the Holders of at least 25% of the aggregate principal amount of the
then Outstanding Securities deliver to the Trustee a written request that the
Trustee pursue a remedy with respect to such Event of Default;
     (c) such Holder or Holders have offered and, if requested, provided to the
Trustee security or indemnity reasonably satisfactory to the Trustee against any
loss, liability or other expense of compliance with such written request;
     (d) the Trustee has not complied with such written request within 60 days
after receipt of such written request and offer of security or indemnity; and
     (e) during such 60-day period, the Holders of a majority of the aggregate
principal amount of the then Outstanding Securities did not deliver to the
Trustee a direction inconsistent with such written request.
     A Holder may not use this Indenture to prejudice the rights of any other
Holder or to obtain a preference or priority over any other Holder, it being
understood that the Trustee does not have any affirmative duty to ascertain
whether any usage of this Indenture by a Holder is unduly prejudicial to such
other Holders.
     Section 6.09 Rights of Holders to Receive Payment and to Convert
Notwithstanding anything to the contrary elsewhere in this Indenture, the right
of any Holder to receive payment of the principal of, Fundamental Change
Repurchase Price for, and accrued and unpaid interest on, its Securities, on or
after the respective due date, and to convert its Securities and receive the
Conversion Obligation due with respect to such Securities in accordance with
Article 10 hereof, or to bring suit for the enforcement of any such payment or
conversion rights, will not be

30



--------------------------------------------------------------------------------



 



impaired or affected without the consent of such Holder and will not be subject
to the requirements of Section 6.08 hereof.
     Section 6.10 Collection Suit by Trustee If an Event of Default specified in
Section 6.02(a)(i), 6.02(a)(ii) or 6.02(a)(iii) hereof occurs and is continuing,
the Trustee is authorized to recover judgment in its own name and as trustee of
an express trust against the Company for the whole amount of principal of,
interest on, Fundamental Change Repurchase Price for, and Conversion Obligation
with respect to, the Securities, as the case may be, and, to the extent lawful,
any Default Interest on such principal, interest and Fundamental Change
Repurchase Price, and such further amount as is sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, as well as
any other amounts that may be due under Section 6.07 of the Base Indenture.
     Section 6.11 Trustee May Enforce Claims Without Possession of Securities
     All rights of action and claims under this Indenture or the Securities may
be prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders in respect of which such judgment has been recovered.
     Section 6.12 Trustee May File Proofs of Claim The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable to have the claims of the Trustee and the Holders allowed in any
judicial proceedings relative to the Company, its creditors or its property and,
unless prohibited by law or applicable regulations, will be entitled to collect,
receive and distribute any money or other property payable or deliverable on any
such claims, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and, in the
event that the Trustee consents to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 6.07 of the
Base Indenture. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 6.07 of the Base Indenture out
of the estate in any such proceeding, will be denied for any reason, payment of
the same will be secured by a lien on, and is paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding, whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained will be deemed to authorize the Trustee to authorize or consent to, or
to accept or to adopt on behalf of any Holder, any plan of reorganization,
arrangement, adjustment or composition affecting the Securities or the rights of
any Holder, or to authorize the Trustee to vote in respect of the claim of any
Holder in any such proceeding.

31



--------------------------------------------------------------------------------



 



     Section 6.13 Restoration of Rights and Remedies If the Trustee or any
Holder has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.
     Section 6.14 Rights and Remedies Cumulative Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Securities in Section 3.09 of the Base Indenture, no right or remedy
herein conferred upon or reserved to the Trustee or to the Holders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
     Section 6.15 Delay or Omission Not a Waiver No delay or omission of the
Trustee or of any Holder to exercise any right or remedy accruing upon any Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Event of Default or an acquiescence therein. Every right and remedy given
by this Article 6 or by law to the Trustee or to the Holders may be exercised
from time to time and as often as may be deemed expedient by the Trustee
(subject to the limitations contained in this Indenture) or by the Holders, as
the case may be.
     Section 6.16 Priorities If the Trustee collects any money pursuant to this
Article 6, it will pay out the money in the following order:
     FIRST: to the Trustee, its agents and attorneys for amounts due under
Section 6.07 of the Base Indenture, including payment of all compensation,
expenses and liabilities incurred, and all advances made, by the Trustee and the
costs and expenses of collection;
     SECOND: to the Holders, for any amounts due and unpaid on the principal of,
Fundamental Change Repurchase Price for, accrued and unpaid interest on, and
cash portion of the Conversion Obligation with respect to, any Security, without
preference or priority of any kind, according to such amounts due and payable on
all of the Securities; and
     THIRD: the balance, if any, to the Company or to such other party as a
court of competent jurisdiction directs.
     The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section 6.16. If the Trustee so fixes a record date and
a payment date, at least 15 days prior to such record date, the Company will
deliver to each Holder and the Trustee a written notice, which notice will state
such record date, such payment date and the amount of such payment.
     Section 6.17 Undertaking for Costs All parties to this Indenture agree, and
each Holder of a Security, by such Holder’s acceptance thereof, shall be deemed
to have agreed, that

32



--------------------------------------------------------------------------------



 



any court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Indenture, or in any suit against the Trustee for any
action taken or omitted by it as Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; provided,
however, that the provisions of this Section 6.17 shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% in aggregate principal amount of
the Securities then Outstanding, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of, the Fundamental change
Repurchase Price with respect to, or accrued and unpaid interest, if any, on any
Note on or after the due date expressed or provided for in such Note or to any
suit for the enforcement of the right to convert any Note in accordance with the
provisions of Article 10 hereof.
     Section 6.18 Waiver of Stay, Extension and Usury Laws The Company covenants
that, to the extent that it may lawfully do so, it will not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of this
Indenture; and the Company, to the extent that it may lawfully do so, hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will instead suffer and permit the
execution of every such power as though no such law has been enacted.
ARTICLE 7
REDEMPTION AND SINKING FUNDS
     Section 7.01 Inapplicable Provisions of the Base Indenture The Company will
not have the right to redeem the Securities prior to the Maturity Date, the
Securities will not have the benefit of a sinking fund, and pursuant to
Section 3.01 of the Base Indenture, neither Article 10 of the Base Indenture nor
Article 14 of the Base Indenture will apply to the Securities.
ARTICLE 8
DEFEASANCE; SATISFACTION AND DISCHARGE
     Section 8.01 Inapplicable Provisions of the Base Indenture; Amendments to
the Base Indenture
     (a) Inapplicable Provisions of the Base Indenture
          (i) Pursuant to Section 3.01 of the Base Indenture, Article 11 of the
Base Indenture will not apply to the Securities.
          (ii) This Article 8 will, with respect to the Securities, supersede
Article 12 of the Base Indenture in its entirety.

33



--------------------------------------------------------------------------------



 



     (b) Amendment to the Base Indenture The reference to “3.11, 11.02 or 12.01”
in Section 3.01 of the Base Indenture shall, with respect to the Securities, be
deemed replaced with “or 3.11”.
     Section 8.03 Discharge of Liability on Securities When (a)(i) the Company
delivers to the Registrar all Outstanding Securities (other than Securities
replaced pursuant to Section 3.09 of the Base Indenture) for cancellation or
(ii) all Outstanding Securities have become due and payable, whether on the
Maturity Date, any Fundamental Change Repurchase Date, upon conversion or
otherwise, and the Company irrevocably deposits with the Trustee or delivers to
the Holders, as applicable, cash and/or shares of Common Stock (solely to
satisfy any outstanding Conversion Obligation with respect to the Securities),
sufficient to pay or deliver, as the case may be, all amounts due and owing on
all Outstanding Securities (other than Securities replaced pursuant to
Section 3.09 of the Base Indenture) and (b) the Company pays all other sums
payable by it under this Indenture, then, this Indenture will cease to be of
further effect with respect to the Securities and the Holders and the Trustee
will acknowledge the satisfaction and discharge of this Indenture with respect
to the Securities; provided, however, that Sections 2.05, 3.07, 3.08, 4.01,
4.02, 4.03, 4.07, 10.03, 10.06, 10.07 hereof, Sections 3.12, 3.13, 4.03 of the
Base Indenture (as amended by this Supplemental Indenture) and Article 8 hereof
will survive any discharge of this Indenture until such time as the Securities
have been paid in full and there are no Securities Outstanding; provided,
further, that any obligation of the Company to the Trustee under Sections 4.03
or 6.07 of the Base Indenture shall survive after the Securities are paid in
full and there are no Securities Outstanding.
     Section 8.04 Deposited Moneys to Be Held in Trust Subject to Section 8.05
hereof, all cash and/or shares of Common Stock, if any, deposited with the
Trustee pursuant to Section 8.02 hereof will be held in trust for the sole
benefit of the Holders, and such cash and/or shares of Common Stock, if any,
will be applied by the Trustee, either directly or through the Paying Agent, to
the payment of the obligation for which such cash and shares of Common Stock, if
any, have been deposited with the Trustee.
     Section 8.05 Paying Agent to Repay Monies Held Upon the satisfaction and
discharge of this Supplemental Indenture, all cash and shares of Common Stock,
if any, then held by the Paying Agent (if other than the Trustee) shall, upon
written request of the Company, be repaid to it or paid to the Trustee, and
thereupon such Paying Agent shall be released from all further liability with
respect to such monies and shares of Common Stock, if any.
     Section 8.06 Repayment to the Company Subject to any applicable unclaimed
property law, the Trustee and the Paying Agent, upon receiving a written request
from the Company, will promptly turn over to the Company any cash or shares of
the Common Stock held for payment on the Securities that remains unclaimed two
years after the date on which such payment was due. After the Trustee and the
Paying Agent return such cash and shares of Common Stock, the Trustee and the
Paying Agent will have no further liability to any Holder with respect to such
cash and shares of Common Stock, and any Holder entitled to the payment of such
cash or shares of the Common Stock under the Securities or this Indenture must
look to the Company for payment as general creditor of the Company.

34



--------------------------------------------------------------------------------



 



     Section 8.07 Reinstatement If the Trustee or the Paying Agent is unable to
apply any cash or shares of Common Stock in accordance with Section 8.03 hereof
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Securities shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 of this
Supplemental Indenture until such time as the Trustee or the Paying Agent is
permitted to apply all such cash and shares of Common Stock, if any, in
accordance with Section 8.03 hereof; provided, however, that if the Company
makes any payment of the principal of, interest on, Fundamental Change
Repurchase Price for, or cash portion of the Conversion Obligation with respect
to, any Security following the reinstatement of its obligations, the Company
shall be subrogated to the rights of the Holders to receive such payment from
any cash and shares of Common Stock, if any, held by the Trustee or Paying
Agent.
ARTICLE 9
AMENDMENTS, SUPPLEMENTAL INDENTURES AND WAIVERS
     Section 9.01 Inapplicable Provisions of the Base Indenture; Amendments to
the Base Indenture
     (a) Inapplicable Provisions of the Base Indenture This Article 9 will, with
respect to the Securities, supersede Sections 8.01 through 8.02 of the Base
Indenture in its entirety.
     (b) Amendments to the Base Indenture Each reference to Section 8.01 in the
Base Indenture is, with respect to the Securities, hereby deemed replaced with a
reference to Section 9.02 hereof.
Section 9.02 Without Consent of Holders The Company and the Trustee may amend or
supplement this Supplemental Indenture or the Securities without the consent of
any Holder, to:
     (a) evidence a successor to the Company and the assumption by that
successor of the Company’s obligations under the Indenture and under the
Securities;
     (b) add to the Company’s covenants for the benefit of the Holders or
surrender any right or power conferred upon the Company;
     (c) secure the Company’s obligations in respect of the Securities;
     (d) evidence and provide for the acceptance of the appointment of a
successor Trustee in accordance with this Indenture;
     (e) comply with any requirement of the Commission in order to effect or
maintain the qualification of this Indenture under the Trust Indenture Act;
     (f) cure any ambiguity, omission, inconsistency or correct or supplement
any defective provision contained in this Indenture;
     (g) make any change that does not adversely affect the rights of any
Holder; or

35



--------------------------------------------------------------------------------



 



     (h) conform the provisions of this Indenture to the “Description of
Securities” section of the Preliminary Prospectus Supplement, as supplemented by
the related Issuer Free Writing Prospectus;
provided, however, that this Indenture, as so amended or supplemented, will
conform with the Trust Indenture Act.
Section 9.03 With Consent of Holders With the written consent of the Holders of
at least a majority in principal amount of then Outstanding Securities
(including, without limitation, consents obtained in connection with a
repurchase of, or tender offer or exchange offer for, the Securities), and,
subject to the exceptions provided in Section 6.03(c) hereof, any past default
or compliance with any provisions waived with the written consent of the Holders
of a majority in principal amount of then Outstanding Securities (including,
without limitation, consents obtained in connection with a repurchase of, or
tender offer or exchange offer for, the Securities); provided, however, that,
without the consent of each Holder of a then Outstanding Security affected, no
amendment or supplement to this Indenture or the Securities may:
     (a) alter the manner of calculation or rate of accrual of interest on any
Security or change the time of payment of any installment of interest on any
Security
     (b) make any of the Securities payable in money or securities other than
that stated in the Security;
     (c) change the Maturity Date of any Security;
     (d) reduce the principal amount or Fundamental Change Repurchase Price with
respect to any of the Securities;
     (e) make any change that adversely affects the rights of Holders to require
the Company to repurchase the Securities at the option of the Holders upon a
Fundamental Change;
     (f) impair the right to institute suit for the enforcement of any payment
on or with respect to any Security or with respect to the conversion of any
Security;
     (g) change the currency of payment of principal of, interest on, or any
cash portion of the Conversion Obligation with respect to, the Securities;
     (h) adversely affect the conversion rights of the Securities;
     (i) change the percentage in aggregate principal amount of then Outstanding
Securities necessary to modify or amend the Indenture or to waive any past
Default or Event of Default; or
     (j) change the ranking of the Securities in a manner adverse to Holders of
the Securities.

36



--------------------------------------------------------------------------------



 



     It will not be necessary for the consent of the Holders under this
Section 9.03 to approve the particular form of any proposed amendment, but it
will be sufficient if such consent approves the substance of such proposed
amendment.
     Section 9.04 Notices of Supplemental Indentures After an amendment or
supplement to this Indenture or the Securities pursuant to this Article 9
becomes effective, the Company will mail to the Holders a notice briefly
describing such amendment or supplement to this Indenture. However, the failure
to give such notice to all Holders, or any defect in such notice, will not
impair or affect the validity of such amendment or supplement to this Indenture.
ARTICLE 10
CONVERSIONS
     Section 10.01 Right to Convert Subject to and upon compliance with the
provisions of this Indenture, a Holder will have the right, at such Holder’s
option, to convert its Securities, or any portion of such Securities such that
the principal amount that is not converted of each Security that is not
converted in full equals $2,000 or an integral multiple of $1,000 in excess
thereof, into an amount of cash and a number of shares of Common Stock, if any,
determined in accordance with Section 10.03 hereof, based on a conversion rate
initially equal to 19.5160 shares of Common Stock (and subject to adjustment as
provided in Sections 10.05, 10.06 and 10.07 hereof) per $1,000 principal amount
of Securities (the “Conversion Rate”), at any time until the second Scheduled
Trading Day immediately preceding the Maturity Date.
     Section 10.02 Conversion Procedures
     (a) General To exercise its conversion privilege with respect to a
beneficial interest in a Global Security or with respect to a Certificated
Security, the Holder of such Security must:
     (i) pay any funds required under Section 10.02(d) hereof;
     (ii) pay any taxes or duties required under the proviso of Section 10.02(e)
hereof; and
     (iii) if such Security is a Global Security, (A) complete any instruction
form required by the Depositary to effect the conversion of a beneficial
interest under the Applicable Procedures; and (B) otherwise comply with the
Applicable Procedures of the Depositary in effect on the date such Holder seeks
to convert such beneficial interest; or
     (iv) if such Security is a Definitive Security, (A) complete and manually
sign the conversion notice on the back of the Security (the “Conversion
Notice”), or a facsimile of the Conversion Notice; (B) deliver the Conversion
Notice (or facsimile thereof), which is irrevocable, and the Security to the
Conversion Agent; and, (C) if required, furnish appropriate endorsements and
transfer documents.
     In addition, if a Holder has already delivered a Fundamental Change
Repurchase Notice with respect to a Security in accordance with Section 3.03
hereof, except to the extent that a portion of such Security is not subject to a
Fundamental Change Repurchase Notice, the Holder

37



--------------------------------------------------------------------------------



 



may not surrender that Security for conversion until the Holder has withdrawn
the Fundamental Change Repurchase Notice in accordance with Section 3.04 of this
Supplemental Indenture.
     The first Business Day on which a Holder complies with the relevant
procedures for conversion set forth in clauses (i) through (iv) above and any
other procedures required to effect a conversion under this Indenture shall be
the “Conversion Date” with respect to such Security, and any conversion of a
Security will be deemed to occur at the Close of Business on the Conversion Date
applicable to such Security. If, at any time, the last date on which any
Security may be converted is not a Business Day, such Security may be converted
on the immediately following Business Day.
     (b) Holder of Record If a Holder surrenders the entire principal amount of
a Security for conversion, as of the Close of Business on the applicable
Conversion Date, such Person will no longer be the Holder of such Security. If
any shares of Common Stock are issuable upon the conversion of a Security,
except as provided under Sections 10.05(g) and 10.06(g) hereof, the Person in
whose name such shares of Common Stock will be registered will become the holder
of record of such shares (i) if Physical Settlement applies to such Security, at
the Close of Business on the Conversion Date, and (ii) if Combination Settlement
applies to such Security, at the Close of Business on the last Trading Day of
the applicable Observation Period.
     (c) Conversions in Part. If a Holder surrenders only a portion of the
principal amount of a Definitive Security for conversion, promptly after the
applicable Conversion Date, the Company, in accordance with Section 3.03 of the
Base Indenture, will execute, and the Trustee, in accordance with Section 3.02
of the Base Indenture, will authenticate and deliver to such Holder, one or more
new Definitive Securities, each in an authorized denomination and having an
aggregate principal amount equal to the unconverted portion of the Definitive
Security converted in part. Upon the conversion of any beneficial interest in a
Global Security, the Conversion Agent will promptly request that the Trustee
make a notation on the “Schedule of Increases and Decreases of Global Security”
of such Global Security to reduce the principal amount represented by such
Global Security by the principal amount of the converted beneficial interest.
     (d) Reimbursement of Interest upon Conversion If a Holder converts a
Security after the Close of Business on a Regular Record Date but prior to the
Open of Business on the Interest Payment Date corresponding to such Regular
Record Date, such Holder must accompany such Security with an amount of cash
equal to the amount of interest that will payable on such Security on the
corresponding Interest Payment Date; provided, however, that a Holder need not
make such payment (A) if the Conversion Date follows the Regular Record Date
immediately preceding the Maturity Date; (B) if the Company has specified a
Fundamental Change Repurchase Date that is after a Regular Record Date and on or
prior to the Business Day immediately following the corresponding Interest
Payment Date and the Holder converts its Security after the Close of Business on
such Regular Record Date and on or prior to the Open of Business on such
Interest Payment Date; or (C) to the extent of any overdue interest, if any
overdue interest exists at the time of conversion with respect to such Security.
     (e) Taxes Due upon Conversion If a Holder converts a Security, the Company
will pay any documentary, stamp or similar issue or transfer tax due on the
issue of any shares of the

38



--------------------------------------------------------------------------------



 



Common Stock upon the conversion, unless the tax is due because the Holder
requests that any shares be issued in a name other than the Holder’s name, in
which case the Holder will pay that tax.
Section 10.03 Settlement Upon Conversion
     (a) Settlement Methods Except to the extent otherwise provided in
Sections 10.05(f), 10.05(g), 10.05(h), 10.05(i), 10.06(g) and 10.07 hereof, if a
Holder converts a Security, the Company will satisfy its obligation to convert
the Security (the “Conversion Obligation”) by paying or delivering, as the case
may be, cash (a “Cash Settlement”), shares of Common Stock, together with cash
in lieu of any fractional share of Common Stock (a “Physical Settlement”), or a
combination of cash and shares of Common Stock, together with cash in lieu of
any fractional share of Common Stock (a “Combination Settlement,” and each of
Cash Settlement, Physical Settlement and Combination Settlement, a “Settlement
Method”), based on the Settlement Method that applies to the Security and the
Conversion Rate in effect on the applicable Conversion Date, in each case, as
follows:
          (i) Physical Settlement If Physical Settlement applies to a Security,
the Company will deliver to the Holder of such Security a number of shares of
Common Stock equal to the product of (A)(x) the aggregate principal amount of
such Security that is being converted, divided by (y) $1,000 and (B) the
Conversion Rate in effect on the applicable Conversion Date; provided, however,
that the Company will pay an amount of cash in lieu of any fractional share of
Common Stock determined in accordance with Section 10.03(a)(iv) hereof. The
Company will deliver such shares of Common Stock, and pay any amount of cash in
lieu of any fractional share of Common Stock, on the third Business Day
immediately following the applicable Conversion Date.
          (ii) Cash Settlement If Cash Settlement applies to a Security, the
Company will pay to the Holder of such Security an amount of cash equal to the
product of (A)(x) the aggregate principal amount of such Security that is being
converted, divided by (y) $1,000, and (B) the sum of the Daily Conversion Values
for each of the twenty-five (25) consecutive Trading Days in the applicable
Observation Period. The Company shall pay such amount of cash on the third
Business Day immediately following the last Trading Day of such Observation
Period.
          (iii) Combination Settlement If Combination Settlement applies to a
Security, the Company will pay or deliver, as the case may be, to the Holder of
such Security, the product of (A)(x) the aggregate principal amount of such
Security that is being converted, divided by (y) $1,000, and (B) the sum of the
Daily Settlement Amounts for each of the twenty-five (25) consecutive Trading
Days in the applicable Observation Period; provided, however, that the Company
will pay an amount of cash in lieu of any fractional share of Common Stock
determined in accordance with Section 10.03(a)(iv) below. The Company shall pay
or deliver, as the case may be, such amount of cash and number of shares of
Common Stock on the third Business Day immediately following the last Trading
Day of such Observation Period.
          (iv) Fractional Shares If Physical Settlement or Combination
Settlement applies to a Security and the Company’s Conversion Obligation with
respect to such Security includes a fractional share of Common Stock, in lieu of
delivering such fractional share of

39



--------------------------------------------------------------------------------



 



Common Stock, the Company will pay the converting holder, (A) if Physical
Settlement applies to such Security, an amount of cash equal to the product of
(x) such fraction of a share of Common Stock and (y) the Daily VWAP on the
applicable Conversion Date (or, if such Conversion Date is not a Trading Day,
the immediately preceding Trading Day), and, (B) if Combination Settlement
applies to such Security, an amount of cash equal to the product of (x) such
fraction of a share of Common Stock and (y) the Daily VWAP on the last Trading
Day of the applicable Observation Period.
          (v) Conversion of Multiple Securities by a Single Holder If a Holder
surrenders more than one Security for conversion on a single Conversion Date,
the Company will calculate its Conversion Obligation with respect to such
Securities as if such Holder had surrendered for conversion one Security having
an aggregate principal amount equal to the sum of the principal amounts of each
of the Securities surrendered for conversion by such Holder on such Conversion
Date.
          (vi) Settlement of Accrued Interest and Deemed Payment of Principal
Notwithstanding anything to the contrary in this Indenture, if a Holder converts
a Security, the Company will not adjust the Conversion Rate to account for any
accrued and unpaid interest on such Security and the Company’s payment or
delivery, as the case may be, of the amount of cash, number of shares of Common
Stock, or the amount of cash and the number of shares of Common Stock due as
part of the Company’s Conversion Obligation with respect to such Security will
be deemed to satisfy and discharge in full the Company’s obligation to pay the
principal of the Security and accrued and unpaid interest, if any, on, such
Security to, but excluding the Conversion Date; provided, however, that if a
Holder converts a Security after a Regular Record Date and prior to the Open of
Business on the corresponding Interest Payment Date, the Company will still be
obligated to pay the interest due on such Interest Payment Date to the Holder of
such Security on such Regular Record Date.
     As a result, except as otherwise provided in the proviso to the immediately
preceding sentence, any accrued and unpaid interest with respect to a converted
Security will be deemed to be paid in full rather than cancelled, extinguished
or forfeited. In addition, if the Conversion Obligation for any Security
includes both cash and shares of the Common Stock, accrued and unpaid interest
will be deemed to be paid first out of the amount of cash delivered upon such
conversion.
     (b) Company’s Right to Elect the Settlement Method Except to the extent
otherwise provided in Section 10.06(g) hereof:
          (i) The Company shall use the same Settlement Method to settle every
Security having a given Conversion Date that occurs before the Final Conversion
Period Start Date.
          (ii) The Company shall use the same Settlement Method to settle every
Security having any Conversion Date that occurs on or after the Final Conversion
Period Start Date, regardless of whether such Securities have the same
Conversion Date.

40



--------------------------------------------------------------------------------



 



          (iii) To elect the Settlement Method that will apply to every Security
having a given Conversion Date that occurs before the Final Conversion Period
Start Date, on or prior to the second Scheduled Trading Day immediately
following such Conversion Date, the Company shall deliver, to each Holder
converting a Security on such date, through the Trustee, notice of the
Settlement Method that will apply to every Security converted on such Conversion
Date.
          (iv) To elect the Settlement Method that will apply to every Security
having a Conversion Date on or after the Final Conversion Period Start Date, on
or prior to the Final Conversion Period Start Date, the Company shall deliver,
to each Holder, through the Trustee and a press release, notice of the
Settlement Method that will apply to every Security having a Conversion Date on
or after the Final Conversion Period Start Date.
          (v) Whenever the Company elects to settle Securities with a
Combination Settlement, the notice electing such Settlement Method must also
state the maximum amount of cash that a Holder may receive (for any Combination
Settlement, the “Specified Dollar Amount” for such Combination Settlement) per
$1,000 principal amount of Securities that are subject to such Combination
Settlement.
          (vi) If the Company fails to validly elect a Settlement Method (and
Specified Dollar Amount, if applicable) in accordance with this Section 10.03(b)
that will apply (i) to every Security having a given Conversion Date that occurs
before the Final Conversion Period Start Date or (ii) every Security having a
Conversion Date on or after the Final Conversion Period Start Date, as the case
may be, then Combination Settlement will apply to every Security converted on
such Conversion Date or Conversion Dates, as the case may be, and the Specified
Dollar Amount for such Combination Settlement will equal $1,000.
     (c) Notices Whenever a Conversion Date occurs with respect to a Security,
the Conversion Agent will, as promptly as possible, and in no event later than
the Scheduled Trading Day immediately following such Conversion Date, deliver to
the Company and the Trustee notice that a Conversion Date has occurred, which
notice will state such Conversion Date, the principal amount of Securities
converted on such Conversion Date and the names of the Holders that converted
Securities on such Conversion Date
     On the first Business Day immediately following the last Trading Day of the
Observation Period applicable to any Conversion Date, the Company will deliver
written notice to the Conversion Agent and the Trustee stating (A) the Daily
Settlement Amounts for each Trading Day in such Observation Period, and (B) the
amount of cash, the number of shares of Common Stock, or the amount of cash and
the number of shares of Common Stock, as the case may be, that the Company is
obligated to pay or deliver, as the case may be, to satisfy its conversion
obligation with respect to each Security converted on such Conversion Date.
     (d) Definition Only for the purposes of determining amounts due upon
conversion, “Trading Day” means a day on which (i) there is no Market Disruption
Event and (ii) trading in the Common Stock generally occurs on The NASDAQ Global
Select Market or, if the Common Stock is not then listed on The NASDAQ Global
Select Market, on the primary other United States national or regional
securities exchange on which the Common Stock is then listed or, if the Common
Stock is not then listed on a United States national or regional securities
exchange,

41



--------------------------------------------------------------------------------



 



on the principal other market on which the Common Stock is then listed or
admitted for trading. If the Common Stock is not so listed or admitted for
trading, “Trading Day” means a “Business Day.”
Section 10.04 Certain Covenants Related to Stock Issued Upon Conversion
     (a) To the extent necessary to satisfy its obligations under this
Indenture, prior to issuing any shares of Common Stock, the Company will reserve
out of its authorized but unissued shares or shares held in treasury, the
maximum number of shares of Common Stock potentially required to satisfy
conversion of the Securities from time to time as Securities are presented for
conversion.
     (b) Any shares of Common Stock delivered upon the conversion of the
Securities will be newly issued shares or treasury shares, duly and validly
issued, fully paid, nonassessable, free from preemptive rights and free of any
lien or adverse claim (except to the extent of any lien or adverse claim created
by the action or inaction of the Holder or other Person to whom such shares of
Common Stock will be delivered).
     (c) In addition, the Company covenants that, if any shares of Common Stock
to be provided for the purpose of conversion of Securities hereunder require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued upon conversion, the Company
will, to the extent then permitted by the rules and interpretations of the
Commission, secure such registration or approval, as the case may be.
     (d) The Company will also use commercially reasonable efforts to cause any
shares of Common Stock issuable upon conversion of a Security to be listed on
whatever stock exchange(s) the Common Stock is listed on the date the converting
Holder becomes a record holder of such Common Stock.
     Section 10.05 Adjustment of Conversion Rate The Company will adjust the
Conversion Rate from time to time as described in this Section 10.05, except
that the Company will not make an adjustment to the Conversion Rate for any
transaction described in this Section 10.05 (other than in the case of a share
split or share combination) if each Holder has the right to participate, in such
transaction at the same time and upon the same terms as holders of the Common
Stock and solely as a result of holding the Securities, without having to
convert its Securities and as if it held a number of shares of the Common Stock
equal to the applicable Conversion Rate, multiplied by the principal amount of
Securities held by such Holder and divided by $1,000.
     (a) Stock Dividends and Share Splits If the Company exclusively issues
shares of Common Stock as a dividend or distribution on all or substantially all
shares of the outstanding Common Stock, or if the Company effects a share split
or share combination of the Common Stock, the Conversion Rate will be adjusted
based on the following formula:
(MATHEMATICAL EQUATION) [v57958v5795801.gif]
     where:

42



--------------------------------------------------------------------------------



 



             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date of such dividend or distribution, or
immediately prior to the Open of Business on the effective date of such share
split or share combination, as applicable;
 
           
 
  CR1   =   the Conversion Rate in effect immediately after the Open of Business
on such Ex-Dividend Date or effective date;
 
           
 
  OS0   =   the number of shares of Common Stock outstanding immediately prior
to the Open of Business on such Ex-Dividend Date or such effective date; and
 
           
 
  OS1   =   the number of shares of Common Stock outstanding immediately after
giving effect to such dividend, distribution, share split or share combination.

Any adjustment made under this Section 10.05(a) shall become effective
immediately after the Open of Business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the Open of Business on the effective date
for such share split or share combination. If any dividend or distribution of
the type described in this Section 10.05(a) is declared but not so paid or made,
the Conversion Rate shall be immediately readjusted, effective as of the date
the Board of Directors determines not to pay such dividend or distribution to
the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared or announced.
     (b) Rights, Options, and Warrants If the Company issues to all or
substantially all holders of the outstanding Common Stock rights, options or
warrants entitling such holders for a period of not more than 45 calendar days
after the date of such issuance to subscribe for or purchase shares of the
Common Stock at a price per share less than the average of the Last Reported
Sale Prices of the Common Stock for the 10 consecutive Trading Day period ending
on the Trading Day immediately preceding the date of announcement of such
issuance, the Conversion Rate will be increased based on the following formula:
(MATHEMATICAL EQUATION) [v57958v5795802.gif]
     where:

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such issuance;
 
           
 
  CR1   =   the Conversion Rate in effect immediately after the Open of Business
on such Ex-Dividend Date;
 
           
 
  OS   =   the number of shares of Common Stock outstanding immediately prior to
the Open of Business on such Ex-Dividend Date;
 
           
 
  X   =   the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and

43



--------------------------------------------------------------------------------



 



             
 
  Y   =   the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants divided by the average of
the Last Reported Sale Prices of the Common Stock over the 10 consecutive
Trading Day period ending on the Trading Day immediately preceding the date of
announcement of the issuance of such rights, options or warrants.

Any increase made under this Section 10.05(b) will be made successively whenever
any such rights, options or warrants are issued and shall become effective
immediately after the Open of Business on the Ex-Dividend Date for such
issuance. To the extent that shares of Common Stock are not delivered after the
expiration of such rights, options or warrants, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered. If such rights, options or warrants are not so issued, the Conversion
Rate shall be decreased to such Conversion Rate that would then be in effect if
the Ex-Dividend Date for such issuance had not occurred.
     In determining whether any rights, options or warrants entitle holders of
the Common Stock to subscribe for or purchase shares of the Common Stock at a
price per share less than the average of the Last Reported Sale Prices for
Common Stock over the 10 consecutive Trading Day period ending on the Trading
Day immediately preceding the date of announcement for an issuance and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.
     (c) Spin-Offs and Other Distributed Property
     (i) If the Company distributes shares of the Capital Stock of the Company,
evidences of its indebtedness, other assets or property of the Company or
rights, options or warrants to acquire the Company’s Capital Stock or other
securities of the Company to all or substantially all holders of Common Stock,
excluding:
     (A) dividends, distributions, rights, options or warrants as to which an
adjustment was effected pursuant to Section 10.05(a) hereof or Section 10.05(b)
hereof;
     (B) dividends or distributions paid exclusively in cash as to which an
adjustment was effected pursuant to Section 10.05(d) hereof; and
     (C) Spin-Offs as to which the provisions of Section 10.05(c)(ii) hereof
shall apply,
then the Conversion Rate will be increased based on the following formula:
(MATHEMATICAL EQUATION) [v57958v5795803.gif]

44



--------------------------------------------------------------------------------



 



    where:

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such distribution;
 
           
 
  CR1   =   the Conversion Rate in effect immediately after the Open of Business
on such Ex-Dividend Date;
 
           
 
  SP0   =   the average of the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on the Trading Day immediately
preceding the Ex-Dividend Date for such distribution; and
 
           
 
  FMV   =   the fair market value (as determined by the Board of Directors) of
the shares of Capital Stock, evidences of indebtedness, other assets, or
property of the Company or rights, options or warrants to acquire the Company’s
Capital Stock or other securities distributed with respect to each outstanding
share of Common Stock on the Ex-Dividend Date for such distribution.

If “FMV” (as defined above) is equal to or greater than the “SP0” (as defined
above), in lieu of the foregoing increase, each Holder of Securities will
receive, in respect of each $1,000 principal amount of Securities it holds, at
the same time and upon the same terms as holders of the Common Stock, the amount
and kind of shares of the Company’s Capital Stock, evidences of indebtedness,
other assets or property of the Company or rights, options or warrants to
acquire the Company’s Capital Stock or other securities that such Holder would
have received if such Holder had owned a number of shares of the Common Stock
equal to the Conversion Rate in effect on the Ex-Dividend Date for the
distribution.
     Any increase in the Conversion Rate made under this Section 10.05(c)(i)
will become effective immediately after the Open of Business on the Ex-Dividend
Date for such distribution. If such distribution is not so paid or made, the
Conversion Rate shall be decreased to be the Conversion Rate that would then be
in effect if such dividend or distribution had not been declared.
          (ii) With respect to an adjustment pursuant to this Section 10.05(c)
where there has been a payment of a dividend or other distribution on the Common
Stock of shares of Capital Stock of any class or series, or similar equity
interest, of or relating to an Affiliate or other business unit of the Company,
and such Capital Stock or similar equity interest is listed or quoted (or will
be listed or quoted upon the consummation of such dividend or other
distribution) on a national securities exchange or a reasonably comparable
non-U.S. equivalent (a “Spin-Off”), the Conversion Rate will be increased based
on the following formula:
(MATHEMATICAL EQUATION) [v57958v5795804.gif]

45



--------------------------------------------------------------------------------



 



    where:

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for the Spin-Off;
 
           
 
  CR1   =   the Conversion Rate in effect immediately after the Open of Business
on the Ex-Dividend Date for the Spin-Off;
 
           
 
  FMV0   =   the average of the Last Reported Sale Prices of the Capital Stock
or similar equity interest distributed to holders of Common Stock applicable to
one share of the Common Stock over the first 10 consecutive Trading Day period
after, and including, the effective date of the Spin-Off (the “Valuation
Period”); and
 
           
 
  MP0   =   the average of the Last Reported Sale Prices of the Common Stock
over the Valuation Period.

If a Holder converts a Security, Cash Settlement or Combination Settlement
applies to such Security, and the first Trading Day of the Observation Period
applicable to such Security occurs after the first Trading Day of the Valuation
Period for a Spin-Off, but on or before the last Trading Day of the Valuation
Period for such Spin-Off, the reference in the above definition of “FMV” to “10”
shall be deemed replaced with such lesser number of Trading Days as have elapsed
from, and including, the effective date of such Spin-Off to, but excluding, the
first Trading Day of such Observation Period. If a Holder converts a Security,
Cash Settlement or Combination Settlement applies to the Conversion Date
applicable to such Security, and one or more Trading Days of the Observation
Period applicable to such Security occurs on or after the Ex-Dividend Date for a
Spin-Off, but on or prior to the first Trading Day of the Valuation Period for
such Spin-Off, such Observation Period will be suspended on the first such
Trading Day and will resume immediately after the first Trading Day of the
Valuation Period for such Spin-Off, and the reference in the above definition of
“FMV” to “10” shall be deemed replaced with a reference to “one” (1) .
     For purposes of this Section 10.05(c)(ii), the Last Reported Sale Price of
any Capital Stock or similar equity interest shall be calculated in a manner
analogous to that used to calculate the Last Reported Sale Price of the Common
Stock in the definition of “Last Reported Sale Price” set forth in Section 1.01
hereof.
     For purposes of Section 10.05(a) hereof, Section 10.05(b) hereof and this
Section 10.05(c), if any dividend or distribution to which this Section 10.05(c)
applies includes one or both of:
     (A) a dividend or distribution of shares of Common Stock to which
Section 10.05(a) hereof also applies (the “Clause A Distribution”); or
     (B) a dividend or distribution of rights, options or warrants to which
Section 10.05(b) hereof also applies (the “Clause B Distribution”),

46



--------------------------------------------------------------------------------



 



then (i) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 10.05(c) applies (the “Clause C Distribution”) and any
Conversion Rate adjustment required to be made under this Section 10.05(c) with
respect to such Clause C Distribution shall be made, (ii) the Clause B
Distribution, if any, shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 10.05(b)
hereof with respect thereto shall then be made, except that, if determined by
the Company, (A) the “Ex-Dividend Date” of the Clause B Distribution and the
Clause A Distribution, if any, shall be deemed to be the Ex-Dividend Date of the
Clause C Distribution and (B) any shares of Common Stock included in the Clause
A Distribution or the Clause B Distribution shall not be deemed to be to be
“outstanding immediately prior to the Open of Business on such Ex-Dividend Date”
within the meaning of Section 10.05(b) hereof, and (iii) the Clause A
Distribution, if any, shall be deemed to immediately follow the Clause C
Distribution or the Clause B Distribution, as the case may be, except that, if
determined by the Company, (A) the “Ex-Dividend Date” of the Clause A
Distribution and the Clause B Distribution, if any, shall be deemed to be the
Ex-Dividend Date of the Clause C Distribution, and any shares of Common Stock
included in the Clause A distribution shall not be deemed to be “outstanding
immediately prior to the Open of Business on such Ex-Dividend Date or such
effective date” within the meaning of Section 10.05(a) hereof.
     (d) Cash Dividends or Distributions If any cash dividend or distribution is
made to all or substantially all holders of the Common Stock, the Conversion
Rate will be adjusted based on the following formula:
(MATHEMATICAL EQUATION) [v57958v5795805.gif]
     where:

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such dividend or distribution;
 
           
 
  CR1   =   the Conversion Rate in effect immediately after the Open of Business
on the Ex-Dividend Date for such dividend or distribution;
 
           
 
  SP0   =   the Last Reported Sale Price of the Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and
 
           
 
  C   =   the amount in cash per share the Company distributes to holders of the
Common Stock.

If “C” (as defined above) is equal to or greater than “SP” (as defined above),
in lieu of the foregoing increase, each Holder shall receive, for each $1,000
principal amount of Securities it holds, at the same time and upon the same
terms as holders of the Common Stock the amount of cash that such Holder would
have received if such Holder had owned a number of shares of the Common Stock
equal to the Conversion Rate on the Ex-Dividend Date. Any increase made under
this Section 10.05(d) shall become effective immediately after the Open of
Business on the

47



--------------------------------------------------------------------------------



 



Ex-Dividend Date for such dividend or distribution. If such dividend or
distribution is not so paid, the Conversion Rate shall be decreased to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.
     (e) Tender Offers or Exchange Offers If the Company or any of its
Subsidiaries makes a payment in respect of a tender offer or exchange offer for
the Common Stock, to the extent that the cash and value of any other
consideration included in the payment per share of the Common Stock exceeds the
Last Reported Sale Price of the Common Stock on the Trading Day next succeeding
the last date on which tenders or exchanges may be made pursuant to such tender
offer or exchange offer (the “Expiration Date”), the Conversion Rate will be
increased based on the following formula:
(MATHEMATICAL EQUATION) [v57958v5795806.gif]
     where:

             
 
  CR0   =   the Conversion Rate in effect immediately prior to the Close of
Business on the Expiration Date;
 
           
 
  CR1   =   the Conversion Rate in effect immediately after the Close of
Business on the Expiration Date;
 
           
 
  AC   =   the aggregate value of all cash and any other consideration (as
determined by the Board of Directors) paid or payable for shares purchased in
such tender or exchange offer;
 
           
 
  OS0   =   the number of shares of Common Stock outstanding immediately prior
to the Close of Business on the Expiration Date (prior to giving effect to the
purchase of all shares accepted for purchase or exchange in such tender or
exchange offer);
 
           
 
  OS1   =   the number of shares of Common Stock outstanding immediately after
the Close of Business on the Expiration Date (after giving effect to the
purchase of all shares accepted for purchase or exchange in such tender or
exchange offer); and
 
           
 
  SP1   =   the average of the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period commencing on the Trading Day next
succeeding the Expiration Date (the “Averaging Period”).

If a Holder converts a Security, Cash Settlement or Combination Settlement
applies to such Security, and the first Trading Day of the Observation Period
applicable to such Security occurs after the first Trading Day of the Averaging
Period for any tender or exchange offer, but on or before the last Trading Day
of the Averaging Period for such tender or exchange offer, the reference in the
above definition of “SP1” to “10” shall be deemed replaced with such lesser
number of Trading Days as have elapsed from, and including, the first Trading
Day of the

48



--------------------------------------------------------------------------------



 



Averaging Period for such tender or exchange offer to, but excluding, the first
Trading Day of such Observation Period. If a Holder converts a Security, Cash
Settlement or Combination Settlement applies to such Security, and one or more
Trading Days of the Observation Period for such Security occurs on or after the
Expiration Date for any tender or exchange offer, but on or prior to the first
Trading Day in the Averaging Period for a tender or exchange offer, such
Observation Period will be suspended on the first such Trading Day and will
resume immediately after the first Trading Day of the Averaging Period for such
tender or exchange offer and the reference in the above definition of “SP” to
“10” shall be deemed replaced with a reference to “one” (1).
     If the Company is obligated to purchase shares pursuant to any such tender
or exchange offer, but the Company is permanently prevented by applicable law
from effecting any such purchases or all such purchases are rescinded, the
Conversion Rate shall be decreased to the Conversion Rate that would then be in
effect if such tender or exchange offer had not been made or had been made only
in respect of the purchases that actually were effective.
     (f) Special Provisions for the Physical Settlement of Certain Conversions
Notwithstanding anything to the contrary in Sections 10.05(a) through 10.05(e)
hereof, if (i) the Ex-Dividend Date occurs for any event that, pursuant to any
of Sections 10.05(a) through 10.05(e) hereof would require that an adjustment be
made to the Conversion Rate to account for such event on such Ex-Dividend Date,
(ii) a Holder converts a Security on or after such Ex-Dividend Date and on or
prior to the record date for such event, (iii) Physical Settlement applies to
such Security, and (iv) as a result of such conversion, such Holder, but for
this Section 10.05(f), would be entitled to receive a shares of Common Stock as
part of a Conversion Obligation calculated based on a Conversion Rate adjusted
to account for such event and would be treated as the record holder of such
shares of Common Stock on the applicable Conversion Date (and therefore be
entitled to participate in such event on account of such shares of Common
Stock), then (i) the Company will not increase the Conversion Rate for such
Holder pursuant to such clause of this Section 10.05 as a result of such event
and (ii) shall instead treat such Holder as entitled to participate in the event
that, but for this Section 10.05(f), would have given rise to such adjustment,
on account of such shares of Common Stock.
     (g) Special Provisions for Combination Settlement of Certain Conversions
Notwithstanding anything to the contrary herein:
          (i) If a Holder converts a Security and (A) Combination Settlement
applies to such Security and (B) the Daily Settlement Amount for any Trading Day
during the applicable Observation Period (x) is calculated based on a Conversion
Rate adjusted on account of any event described in clauses (a) through (e) of
this Section 10.05; and (y) includes any shares of Common Stock that, but for
this provision, would entitle their Holder to participate in such event, then,
although the Company will treat such Holder as the holder of record of such
shares of Common Stock on the last Trading Day of such Observation Period, the
Company will not permit such Holder to participate in such event on account of
such shares of Common Stock.
          (ii) If a Holder converts a Security and (A) Combination Settlement
applies to such Security, (B) the record date, effective date or expiration date
for any event that requires an adjustment to the Conversion Rate under any of
clauses (a) through (e) of this Section 10.05

49



--------------------------------------------------------------------------------



 



occurs (x) on or after the first trading day of the applicable Observation
Period, and (y) on or prior to the last trading day of such Observation Period;
and (C) the Daily Settlement Amount for any trading day in such Observation
Period that occurs on or prior to such record date, effective date or expiration
date (x) includes shares of the Common Stock that do not entitle their holder to
participate in such event; and (y) is calculated based on a Conversion Rate that
is not adjusted on account of such event, then, on account of such conversion,
the Company will, on such record date, effective date or expiration date, as the
case may be, treat such Holder, as a result of having converted such Securities,
as though it were the holder of record of a number of shares of Common Stock
equal to the total number of shares of Common Stock that (A) are deliverable as
part of the Daily Settlement Amount (x) for a Trading Day in such Observation
Period that occurs on or prior to such record date, effective date or expiration
date; and (y) is calculated based on a Conversion Rate that is not adjusted for
such event; and (B) but for this provision, would not entitle such Holder to
participate in such event.
     (h) Rights Plan To the extent that the Company’s existing rights plan or
any future rights plan is in effect, if Physical Settlement applies to a
Security converted by a Holder, on the applicable Conversion Date, and if
Combination Settlement applies to a Security converted by a Holder, on any
Trading Day in the Observation Period applicable to such Security, the
converting Holder will receive, in addition to any shares of Common Stock that
it would otherwise receive as part of, if Physical Settlement applies, the
Conversion Obligation calculated on such Conversion Date, and if Combination
Settlement applies, the Daily Settlement Amount for such Trading Day, the rights
under such rights plan, unless prior to such Conversion Date or Trading Day, as
the case may be, the rights have separated from the Common Stock, in which case,
and only in such case, the Conversion Rate will be adjusted at the time of
separation as if the Company distributed, to all holders of the Common Stock,
shares of the Capital Stock, evidences of indebtedness, other assets or property
of the Company or rights, options or warrants to acquire Capital Stock of the
Company or other securities as described in clause (c) of this Section 10.05,
subject to readjustment in the event of the expiration, termination or
redemption of such rights.
     (i) Other Adjustments Whenever a provision of this Indenture requires the
calculation of the Last Reported Sale Prices, the Daily VWAPs, the Daily
Conversion Values, the Daily Settlement Amounts, the Last Reported Sale Prices
or any functions thereof over a span of multiple days (including, without
limitation, during an Observation Period and during the 10 Trading Day period
used to determine the Stock Price for a Fundamental Change), the Company will
make appropriate adjustments to each to account for any event requiring an
adjustment to the Conversion Rate where the Ex-Dividend Date, effective date or
Expiration Date of the event occurs at any time during the period in which the
Last Reported Sale Prices, the Daily VWAPs, the Daily Conversion Values, the
Daily Settlement Amounts, or functions thereof are to be calculated.
     (j) Successive Adjustments After an adjustment to the Conversion Rate under
this Article 10, any subsequent event requiring an adjustment under this
Article 10 will cause an adjustment to the Conversion Rate as so adjusted,
without duplication.
     (k) Limitations on Adjustments

50



--------------------------------------------------------------------------------



 



          (i) Except as stated in this Article X, the Company will not adjust
the Conversion Rate for the issuance of shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock or the right to
purchase shares of Common Stock or such convertible or exchangeable securities.
          (ii) In addition, notwithstanding anything herein, the Company will
not be required to adjust the Conversion Rate:
               (A) upon the issuance of:
                    (1) any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;
                    (2) any shares of Common Stock or options or rights to
purchase shares of Common Stock pursuant to any present or future employee,
director or consultant benefit plan or program of, or assumed by, the Company or
any of its Subsidiaries; or
                    (3) any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (2) above and already outstanding as of the Issue Date;
               (B) for a change in the par value of the Common Stock; or
               (C) for accrued and unpaid interest on the Securities, if any.
     (l) Certain Definitions For purposes of this Section 10.05:
          (i) subject to Section 10.05(c) hereof, the number of shares
outstanding at any time will include shares issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock, but, so long
as the Company does not pay any dividend or make any distribution on shares of
Common Stock held in the treasury of the Company, will not include shares of
Common Stock held in the treasury of the Company; and
     “effective date” will mean the first date on which the Common Stock trades
on the applicable exchange or in the applicable market, regular way, reflecting
the transaction.
     (m) Voluntary Adjustments
     (i) Incentive Increases The Company may from time to time increase the
Conversion Rate, to the extent permitted by law, by any amount for any period of
time if such period is at least 20 Business Days.
     (ii) Tax-Related Increases The Company may also increase the Conversion
Rate if the Board of Directors determines that such increase would avoid or
diminish U.S. federal income tax to holders of the Common Stock in connection
with a dividend or distribution

51



--------------------------------------------------------------------------------



 



of Common Stock (or rights to acquire shares of Common Stock) or from any event
treated as such for U.S. federal income tax purposes.
     (n) Notices
          (i) Notice to Holders Prior to Certain Actions and Events The Company
shall deliver notices of the events specified below at the times specified below
and containing the information specified below unless, in each case,
(i) pursuant to this Indenture, the Company is already required to deliver
notice of such event containing at least the information specified below at an
earlier time, or, (ii) the Company, at the time it is required to deliver a
notice, does not have knowledge of all of the information required to be
included in such notice, in which case, the Company shall (A) deliver notice at
such time containing only the information that it has knowledge of at such time
(if it has knowledge of any such information at such time), and (B) promptly
upon obtaining knowledge of any such information not already included in a
notice delivered by the Company, deliver notice to each Holder containing such
information. In each case, the failure by the Company to give such notice, or
any defect therein, shall not affect the legality or validity of such event.
               (A) Issuances, Distributions, and Dividends and Distributions If
the Company (A) announces any issuance of any rights, options or warrants that
would require an adjustment in the Conversion Rate pursuant to Section 10.05(b)
hereof; (B) authorizes any distribution that would require an adjustment in the
Conversion Rate pursuant to Section 10.05(c) hereof (including any separation of
rights from the Common Stock described in Section 10.05(h) hereof); or
(C) announces any dividend or distribution that would require an adjustment in
the Conversion Rate pursuant to Section 10.05(d) hereof, then the Company shall
deliver to the Holders, as promptly as possible, but in any event at least 35
scheduled trading days prior to the applicable Ex-Dividend Date, notice
describing such issuance, distribution, dividend or distribution, as the case
may be, and stating the expected Ex-Dividend Date and record date for such
issuance, distribution, dividend or distribution, as the case may be. In
addition, the Company shall deliver to the Holders notice if the consideration
included in such issuance, distribution, dividend or distribution, or the
Ex-Dividend Date or record date of such issuance, distribution, dividend or
distribution, as the case may be, change.
               (B) Tender and Exchange Offers If the Company announces any
tender or exchange offer that could require an adjustment in the Conversion Rate
pursuant to Section 10.05(e) hereof, the Company shall deliver to the Holders on
the day it announces such tender or exchange offer, and, if the Company is
required to file with the Commission a Schedule TO in connection with such
tender or exchange offer, an additional notice (i) when the Company first files
such Schedule TO, which notice shall include the address at which such
Schedule TO is available on EDGAR (or any successor thereto), and, (ii) whenever
the Company files an amendment to such Schedule TO, which notice shall include
the address at which such amendment is available on EDGAR (or any successor
thereto).
               (C) Voluntary Increases If the Company increases the Conversion
Rate pursuant to Section 10.05(m), the Company shall deliver notice to the
Holders at least 15 days prior to the date on which such increase will become
effective, which notice shall state the date

52



--------------------------------------------------------------------------------



 



on which such increased will become effective and the amount by which the
Conversion Rate will be increased.
               (D) Dissolutions, Liquidations and Winding-Ups If there is a
voluntary or involuntary dissolution, liquidation or winding-up of the Company,
the Company shall deliver notice to the Holders at promptly as possible, but in
any event at least 35 scheduled trading days prior to the earlier of (i) the
date on which such dissolution, liquidation or winding-up, as the case may be,
is expected to become effective or occur, and (ii) the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their Common Stock for securities or other property deliverable upon such
dissolution, liquidation or winding-up, as the case may be, which notice shall
state the expected effective date and record date for such event, as applicable,
and the amount and kind of property that a holder of one share of the Common
Stock is expected to be entitled, or may elect, to receive in such event. The
Company shall deliver an additional notice to holders, as promptly as
practicable, whenever the expected effective date or record date, as applicable,
or the amount and kind of property that a holder of one share of the Common
Stock is expect to be entitled to receive in such event, changes.
     (ii) Notices After Certain Actions and Events Whenever an adjustment to the
Conversion Rate becomes effective pursuant to Section 10.05 hereof, the Company
will (i) file with the Trustee an Officers’ Certificate stating that such
adjustment has become effective, the Conversion Rate, and the manner in which
the adjustment was computed and (ii) deliver notice to the Holder’s stating that
such adjustment has become effective and the Conversion Rate or conversion
privilege as adjusted. Failure to give any such notice, or any defect therein,
shall not affect the validity of any such adjustment.
     Section 10.06 Adjustments to Conversion Rate upon Conversion In Connection
With a Make-Whole Fundamental Change
     (a) General If a Fundamental Change occurs and a Holder elects to convert
its Securities “in connection with” such Fundamental Change, the Company will,
in the circumstances described in this Section 10.06, increase the Conversion
Rate applicable to the Securities so surrendered for conversion by a number of
additional shares of Common Stock (the “Additional Shares”) as set forth n this
Section 10.06. For purposes of this Section 10.06, a conversion of Securities
will be deemed to be “in connection with” a Fundamental Change if the Conversion
Notice for such Securities is received by the Conversion Agent during the period
from, and including, the day that is 10 days prior to the anticipated effective
date of such Fundamental Change (the “Fundamental Change Effective Date”) up to,
and including, the Close of Business on the Business Day immediately preceding
the Fundamental Change Repurchase Date for such Fundamental Change.
(b) Notices
          (i) Notice of an Anticipated Fundamental Change The Company will
notify the Holders of any Fundamental Change and the anticipated Fundamental
Change Effective Date for such Fundamental Change as promptly as practicable
following the date on which the Company publicly announces such Fundamental
Change, but in no event less than 35 Scheduled Trading Days prior to the
anticipated Fundamental Change Effective Date for such Fundamental

53



--------------------------------------------------------------------------------



 



Change; provided that if the Company does not have knowledge of a Fundamental
Change or the anticipated Fundamental Change Effective Date for such Fundamental
Change at least 35 Scheduled Trading Days prior to the anticipated Fundamental
Change Effective Date for such Fundamental Change, the Company will notify the
Holders of the Fundamental Change within one Business Day of the date upon which
it receives notice, or otherwise become aware, of the Fundamental Change and the
anticipated Fundamental Change Effective Date for such Fundamental Change, but
in no event later than the actual Fundamental Change Effective Date for such
Fundamental Change.
          (ii) Additional Notices If the Company has previously notified the
Holders of a Fundamental Change and the anticipated Fundamental Change Effective
Date for such Fundamental Change, the Company will deliver updated notice to the
Holders within one business day of (i) any change in the anticipated Fundamental
Change Effective Date for such Fundamental Change, (ii) the occurrence of the
Fundamental Change Effective Date, and (iii) the Company’s determination that
the Fundamental Change will not take place, as applicable.
     (c) Determination of Additional Shares The number of Additional Shares, if
any, by which the Conversion Rate will be increased if a Holder converts a
Security “in connection with” a Fundamental Change will be determined by
reference to the table below and will be based on the Fundamental Change
Effective Date and the Stock Price for such Fundamental Change.
     (d) Adjustment of Stock Prices and Additional Shares The Stock Prices set
forth in the column headings of the table below will be adjusted as of any date
on which the Conversion Rate of the Securities is otherwise required to be
adjusted pursuant to Section 10.05 hereof. The adjusted Stock Prices in the
table below will equal the Stock Prices in effect immediately prior to such
adjustment, multiplied by a fraction, the numerator of which is the Conversion
Rate in effect immediately prior to the adjustment giving rise to the adjustment
to the Stock Price and the denominator of which is the Conversion Rate in effect
immediately after such adjustment. The numbers of Additional Shares set forth in
the table below will be adjusted in the same manner, at the same time and on
account of the same events for which the Conversion Rate must be adjusted as set
forth in Section 10.05 hereof.
     (e) Additional Shares Table The following table sets forth the number of
Additional Shares by which the Conversion Rate will be increased for a
Fundamental Change having the Stock Price and the Fundamental Change Effective
Date set forth below:

                                                                               
              Stock Price Fundamental                                          
  Change                                             Effective Date   $36.60  
$40.00   $50.00   $60.00   $70.00   $80.00   $90.00   $100.00   $110.00  
$120.00   $130.00
1/20/2011
    7.8064       6.9258       4.5372       3.1646       2.3119       1.7498    
  1.3614       1.0828       0.8763       0.7192       0.5970  
1/15/2012
    7.8064       6.9494       4.4016       2.9733       2.1100       1.5569    
  1.1853       0.9255       0.7376       0.5976       0.4906  
1/15/2013
    7.8064       6.8682       4.1409       2.6632       1.8060       1.2803    
  0.9423       0.7157       0.5580       0.4444       0.3601  

54



--------------------------------------------------------------------------------



 



                                                                               
              Stock Price Fundamental                                          
  Change                                             Effective Date   $36.60  
$40.00   $50.00   $60.00   $70.00   $80.00   $90.00   $100.00   $110.00  
$120.00   $130.00
1/15/2014
    7.8064       6.5811       3.6534       2.1514       1.3401       0.8811    
  0.6095       0.4415       0.3329       0.2595       0.2076  
1/15/2015
    7.8064       6.0124       2.7885       1.3120       0.6428       0.3386    
  0.1974       0.1289       0.0933       0.0728       0.0596  
1/15/2016
    7.8064       5.4840       0.4840       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000  

     (f) Use of Additional Shares Table If the Stock Price and/or Fundamental
Change Effective Date for a Fundamental Change are not set forth in the table
above, then:
          (i) if the Stock Price is between two Stock Prices in the table or the
Fundamental Change Effective Date is between two Fundamental Change Effective
Dates in the table, the number of Additional Shares will be determined by a
straight-line interpolation between the numbers of Additional Shares set forth
in the table for the higher and lower Stock Prices and the earlier and later
Fundamental Change Effective Dates, as applicable, based on a 365-day year;
          (ii) if the Stock Price is greater than $130.00 per share, subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table above, no additional shares will be added to the
Conversion Rate; and
          (iii) if the Stock Price is less than $36.60 per share, subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table above, no additional shares will be added to the
Conversion Rate.
Notwithstanding the foregoing, in no event will the Conversion Rate, as
increased pursuant to this Section 10.06 by the number of Additional Shares,
exceed 27.3224 shares of Common Stock per $1,000 principal amount of Securities,
subject to adjustments in the same manner, at the same time and on account of
the same events for which the Conversion Rate is required to be adjusted as set
forth in Section 10.05 hereof.
     (g) Settlement of Conversions “In Connection With” a Fundamental Change If
a Holder converts a Security “in connection with” a Fundamental Change, the
Company will settle the conversion in accordance with Section 10.03 hereof;
provided, however, that notwithstanding anything to the contrary in
Section 10.03 hereof, if a Holder converts a Security “in connection with” a
Fundamental Change and such Fundamental Change is a Cash Merger, the Company
will satisfy its Conversion Obligation with respect to such Security by paying
to the converting Holder, on the third Business Day immediately following the
applicable Conversion Date, in lieu of any cash, shares of the Common Stock, or
combination of cash and shares of the Common Stock that it would otherwise be
obligated to pay or deliver, as the case may be, to such Holder pursuant to
Section 10.03, an amount of cash equal to the product of (i) the Conversion Rate
in effect on the applicable Conversion Date (including any adjustment that the
Company is required to make pursuant to this Section 10.06), multiplied by the
Stock Price for such Fundamental Change; and provided, further, that
notwithstanding anything to the contrary in Section 10.03 of this Supplemental
Indenture or the immediately preceding proviso to this section 10.06(g), if a
Holder converts a Security “in connection with” a Fundamental Change and:

55



--------------------------------------------------------------------------------



 



          (i) (A)(1) Physical Settlement applies to the applicable Conversion
Date or (2) such Fundamental Change is a Cash Merger and (B) the applicable
Conversion Date occurs on or before the Fundamental Change Effective Date for
such Fundamental Change; or
          (ii) (A) Cash Settlement or Combination Settlement applies to the
applicable Conversion Date, (B) such Fundamental Change is not a Cash Merger and
(C) the first day of the applicable Observation Period occurs on or before the
Fundamental Change Effective Date for such Fundamental Change,
then, in each case,
          (iii) the Company will settle its Conversion Obligation with respect
to such Security as provided in either Section 10.03 hereof or the immediately
preceding proviso to this Section 10.06(g) except that the Conversion Rate used
to determine such Settlement Obligation will not include the Additional Shares;
and
          (iv) if such Fundamental Change becomes effective, the Company will
satisfy the remainder of its Conversion Obligation as if (A) the Conversion Date
applicable to such Security were the Fundamental Change Effective Date for such
Fundamental Change, (B) the Conversion Rate in effect on such Fundamental Change
Effective Date equaled the number of Additional Shares for such Fundamental
Change, and (C) if such Fundamental Change is not a Cash Merger, the Company
elected (or was deemed to elect) that the Settlement Method applicable to such
deemed Conversion Date is the same Settlement Method that was applicable to the
actual Conversion Date for the Security, notwithstanding any election or deemed
election by the Company with respect to such deemed Settlement Date to the
contrary; or
          (v) if such Fundamental Change fails to become effective the Company
will have no obligation to deliver any additional consideration under this
Section 10.06 to satisfy its Conversion Obligation with respect to such Security
with respect to any Additional Shares.
     Section 10.07 Effect of Recapitalization, Reclassification, Consolidation,
Merger or Sale
     (a) In General If any of the following events occur:
          (i) any recapitalization, reclassification or change of the Common
Stock (other than changes resulting from a subdivision or combination or change
in par value);
          (ii) any consolidation, merger or combination involving the Company;
          (iii) any sale, lease or other transfer to a third party of the
consolidated assets of the Company and its Subsidiaries substantially as an
entirety; or
          (iv) any statutory share exchange;
and, in each case, as a result of such event, the Common Stock would be
converted into, or exchanged for, stock, other securities, other property or
assets (including cash or any combination thereof) (each such event, a “Merger
Event,” such stock, other securities, other property or assets (including cash
or any combination thereof), “Reference Property,” and the

56



--------------------------------------------------------------------------------



 



amount and kind of Reference Property that a holder of one share of Common Stock
is entitled to receive in such Merger Event, or if in such Merger Event the
holders of the Common Stock are entitled to elect to convert their shares of
Common Stock into, or exchange their shares of Common Stock for, the right to
receive more than a single type of consideration, the weighted per-share of
common Stock average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election, a “Unit of
Reference Property”), then at and after the effective time of Merger Event, the
right to convert each $1,000 principal amount of Securities based on a number of
shares of the Common Stock equal to the applicable Conversion Rate will be
changed into the right to convert each $1,000 principal amount of Securities
into based on a number of Units of Reference Property equal to the applicable
Conversion Rate. In particular, prior to the effective date of the Merger Event,
the Company or the successor or purchasing Person, as the case may be, will
execute with the Trustee a supplemental indenture pursuant to Section 9.02
hereof, that will not adversely affect the rights of any Holder and that will
provide that, at and after the effective time of the Merger Event:
     (A) the Company will continue to have the right to choose the Settlement
Method applicable to any converted Securities to the extent otherwise provided
in Section 10.03 hereof;
     (B) any amount of cash that the Company would otherwise be required to pay
pursuant to Sections 10.03, 10.05 and 10.06 as part of the Conversion Obligation
with respect to a Security will continue to be payable in cash;
     (C) any number of shares of the Common Stock that the Company would
otherwise be required to deliver pursuant to Sections 10.03, 10.05 and 10.06
hereof as part the Conversion Obligation with respect to a Security will instead
be deliverable in Units of Reference Property;
     (D) the Daily VWAP and the Last Reported Sale Price will be calculated
based on the value of a Unit of Reference Property; and
     (E) the Conversion Rate shall be subject to adjustments that the Board of
Directors determines are as nearly equivalent as possible to the adjustments
provided for in Article 10 hereof.
     (b) If, for any Merger Event, the Reference Property includes shares of
stock, securities or other property or assets (including cash or any combination
thereof) of a Person other than the successor or purchasing corporation, as the
case may be, in such Merger Event, then such supplemental indenture shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holders of the Securities as the Board of Directors
shall reasonably consider necessary by reason of the foregoing.
     (c) Notices If the Company or any successor or purchasing Person or other
Person executes a supplemental indenture pursuant to Section 10.07(a) hereof and
10.07(b) hereof, as applicable, then the Company or such successor or purchasing
Person or other Person, as applicable, shall promptly file with the Trustee an
Officers’ Certificate briefly stating the reasons

57



--------------------------------------------------------------------------------



 



therefore, the kind or amount of cash, securities or property or assets that
will comprise a Unit of Reference Property after the applicable Merger Event,
any adjustment to be made with respect thereto and that all relevant conditions
precedent have been complied with, and shall promptly mail notice thereof to all
Holders. If, at the time such a supplemental indenture is executed, the Company
cannot calculate the composition of a Unit of Reference Property because it is
subject to a shareholder election, the Company may deliver notice of the kind or
amount of cash, securities or property or assets that will comprise a Unit of
Reference Property after the Merger Event as promptly as practicable after it is
able to make such calculation. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.
     (d) The above provisions of this Section 10.07 shall similarly apply to
successive recapitalizations, reclassifications, mergers, consolidations,
statutory share exchanges, combinations, sales and conveyances.
     Section 10.08 No Responsibility of Trustee. The Trustee and the Conversion
Agent will not have any duty or responsibility to any Holder to determine
whether any facts exist that require an adjustment of the Conversion Rate, or
with respect to the nature or extent or calculation of any such adjustment when
made, or with respect to the method employed in making the same. Neither the
Trustee nor the Conversion Agent will be responsible for any failure of the
Company to deliver any amount of cash or number of shares of Common Stock upon
the surrender of any Securities for the purpose of conversion or to comply with
any of the duties, responsibilities or covenants of the Company contained in
this Article 10. Without limiting the generality of the foregoing, neither the
Trustee nor the Conversion Agent will be under any responsibility to determine
the correctness of any provisions contained in any supplemental indenture
entered into pursuant to Section 10.07 hereof, including with respect to the
calculation of the amount of cash, the number of Units of Reference Property, or
the combination of cash and Units of Reference Property receivable by Holders
upon the conversion of their Securities after any Merger Event, and each,
subject to the provisions of Article 6 of the Base Indenture in the case of the
Trustee, may accept as conclusive evidence of the correctness of any such
provisions, and will be protected in relying upon, the Officers’ Certificate
(which the Company will be obligated to file with the Trustee prior to the
execution of any such supplemental indenture) with respect thereto.
ARTICLE 11
MISCELLANEOUS
     Section 11.01 Additional Elections Under Original Indenture; Ratification
of Original Indenture
     Pursuant to Section 3.01 of the Base Indenture, the Company elects as
follows:
     (a) The initial purchase price of the Securities shall be as set forth in
the Underwriting Agreement.
     (b) Payments on the Securities may be made only in the United States
dollars and United States cents.

58



--------------------------------------------------------------------------------



 



     Section 11.02 Effect on Successors and Assigns. All agreements of the
Trustee, the Registrar, the Paying Agent and the Conversion Agent in this
Indenture and the Securities will bind their respective successors.
     Section 11.03 Notices. The Company or the Trustee, by written notice given
to the other, may designate additional or different addresses for subsequent
notices or communications.
     If the Company mails a notice or communication to the Holders, it will, at
the same time, mail a copy to the Trustee and each of the Registrar, Paying
Agent and Conversion Agent.
     If the Company is required under this Indenture to give a notice to the
Holders, in lieu of delivering such notice to the Holders, the Company may
deliver such notice to the Trustee and cause the Trustee to have delivered such
notice to the Holders on or prior to the date on which the Company would
otherwise have been required to deliver such notice to the Holders. In such a
case, the Company will also cause the Trustee to mail a copy of the notice to
each of the Registrar, Paying Agent and Conversion Agent at the same time it
mails the notice to the Holders.
     Section 11.04 Waiver of Jury Trial and Submission to Jurisdiction
     The Company: (a) agrees that any suit, action or proceeding against it
arising out of or relating to this Indenture or any Securities, as the case may
be, may be instituted in any United States federal court with applicable subject
matter jurisdiction sitting in The City of New York; (b) waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of venue of any such suit, action or proceeding, and any
claim that any suit, action or proceeding in such a court has been brought in an
inconvenient forum; and (c) submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.
     Section 11.05 Calculations. Except as otherwise provided in this Indenture,
the Company will be responsible for making all calculations called for under the
Securities and this Indenture. These calculations include, but are not limited
to, determinations of the Last Reported Sale Prices of the Common Stock, accrued
interest payable on the Securities and the Conversion Rate of the Securities.
     The Company will make these calculations in good faith and, absent manifest
error, the Company’s calculations will be final and binding on Holders. If the
Trustee or the Conversion Agent request a schedule detailing any of the
Company’s calculations, the Company will provide such a schedule to the Trustee
or the Conversion Agent, as the case may be, and each of the Trustee and
Conversion Agent will be entitled to rely conclusively upon the accuracy of any
calculations contained in such a schedule without independent verification. If
any Holder requests a copy of such a schedule from the Trustee, the Trustee will
request such a schedule from the Company and, upon receipt of such a schedule,
promptly forward a copy of it to such Holder.
     All calculations will be made to the nearest cent or to the nearest
1/10,000th of a share, as the case may be.

59



--------------------------------------------------------------------------------



 



     Section 11.06 Confirmation of Indenture. The Base Indenture, as
supplemented and amended by this Supplemental Indenture and all other indentures
supplemental thereto, is in all respects ratified and confirmed, and the Base
Indenture, this Supplemental Indenture and all indentures supplemental thereto
shall be read, taken and construed as one and the same instrument.
     Section 11.07 Benefits of Indenture Nothing in this Indenture or in the
Securities, expressed or implied, will give to any Person, other than the
parties hereto, any Paying Agent, any Conversion Agent, any authenticating
agent, any Registrar and their successors hereunder or the Holders, any benefit
or any legal or equitable right, remedy or claim under this Indenture.
     Section 11.08 Force Majeure Subject to Section 1.03 of this Supplemental
Indenture, the Trustee, Registrar, Paying Agent and Conversion Agent will not
incur any liability for not performing any act or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of such Person (including any act or provision of any present or future
law or regulation or governmental authority, any act of God or war, civil
unrest, local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility).

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Dendreon Corporation has caused this Supplemental
Indenture to be duly executed as a deed the day and year first before written.

                  DENDREON CORPORATION
 
           
 
  By:   /s/ Richard F. Hamm, Jr.    
 
           
 
  Name:   Richard F. Hamm, Jr.         Title:   Executive Vice President,
General Counsel
and Secretary of the Company

[Trustee’s Signature Page Follows]
 
Signature Page to Supplemental Indenture

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, being duly authorized, has executed
this Supplemental Indenture as of the day and year first before written.

                  THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee, Paying Agent, Registrar and Conversion Agent
 
           
 
  By:   /s/ Raymond Torres    
 
           
 
  Name:   Raymond Torres    
 
  Title:   Senior Associate    

 
Signature Page to Supplemental Indenture

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SECURITY
[FORM OF FACE OF SECURITY]
     [For Global Securities, include the Global Securities Legend (as defined in
the Indenture).]

     
No.:
  [               ]
CUSIP:
  24823Q AC1 
ISIN:
  US24823Q AC15 

Principal Amount $[               ]
[as revised by the Schedule of Increases
and Decreases in the Global Security attached hereto]1
Dendreon Corporation
2.875% Convertible Senior Notes due 2016
     Dendreon Corporation, a Delaware corporation, promises to pay to
[               ] [include “Cede & Co.” for Global Security] or registered
assigns, the principal amount of $[               ] on January 15, 2016 (the
“Maturity Date”).

     
     Interest Payment Dates:
  January 15 and July 15.
 
   
     Regular Record Dates:
  January 1 and July 1.
 
         Additional provisions of this Security are set forth on the other side
of this Security.

 

1   Include for Global Securities only.

 
A-1

 



--------------------------------------------------------------------------------



 



                  DENDREON CORPORATION
 
           
 
  By:        
 
           
 
  Name:   Richard F. Hamm, Jr.         Title:   Executive Vice President,
General Counsel
and Secretary of the Company
 
  Dated:        

[Trustee’s Certificate of Authentication Follows]
 
Signature Page to 2.875% Convertible Senior Security due 2016

 



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee, certifies that
this is one of the Securities referred to in the within-mentioned Supplemental
Indenture.

         
By:
       
 
       
Title:
  Authorized Signatory    
Dated:
       

 
Signature Page to 2.875% Convertible Senior Security due 2016

 



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF SECURITY]
DENDREON CORPORATION
2.875% Convertible Senior Notes due 2016
     This Security is one of a duly authorized issue of Securities of Dendreon
Corporation (the “Company”), designated as its 2.875% Convertible Senior Notes
due 2016 (the “Securities”), all issued or to be issued under and pursuant to an
indenture dated as of March 16, 2007 (the “Base Indenture”), as supplemented by
the First Supplemental Indenture dated as of January 20, 2011 (the “Supplemental
Indenture,” and the Base Indenture, as supplemented by the Supplemental
Indenture, and as it may be further amended or supplemented from time to time,
the “Indenture”), between the Company and The Bank of New York Mellon Trust
Company, N.A. (the “Trustee”), and reference is made herby to the Indenture for
a statement of the respective rights, limitations of rights, duties and
immunities thereunder of the Company, the Trustee and the Holders and of the
terms upon which the Securities are, and will be, authenticated and delivered.
     As provided in and subject to the provisions of the Indenture, upon the
occurrence of a Fundamental Change, the Holder of this Security will have the
right, at such Holder’s option, to require the Company to repurchase this
Security, or any portion of this Security such that the principal amount of this
Security that is not repurchased equals $2,000 or an integral multiple of $1,000
in excess thereof, on the Fundamental Change Repurchase Date at a price equal to
the Fundamental Change Repurchase Price for such Fundamental Change Repurchase
Date.
     This Security is not subject to redemption at the option of the Company and
does not benefit from a sinking fund.
     As provided in and subject to the provisions of the Indenture, the Holder
of this Security has the right, at its option, at any time prior to the Close of
Business on the second Scheduled Trading Day immediately preceding the Maturity
Date, to convert this Security or a portion of this Security such that the
principal amount of this Security that is not converted equals $2,000 or an
integral multiple of $1,000 in excess thereof, into an amount of cash, a number
of shares of Common Stock, or a combination of cash and shares of Common Stock,
in each case, determined in accordance with Article 10 of the Supplemental
Indenture.
     As provided in and subject to the provisions of the Indenture, the Company
will make all payments in respect of the Fundamental Change Purchase Price for,
and the principal amount of, this Security to the Holder that surrenders this
Security to the Paying Agent to collect such payments in respect of this
Security. The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.
     The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities to be effected under the
Indenture at any time by the Company and the Trustee with the consent of the
Holders of a majority in principal amount of the Securities at the time
Outstanding. The Indenture also contains provisions permitting the Holders of
specified percentages in principal amount of then Outstanding Securities, on
behalf of the Holders of all
 
A-4

 



--------------------------------------------------------------------------------



 



Securities, to waive compliance by the Company with certain provisions of the
Indenture and certain past Defaults and Events of Default under the Indenture
and their consequences. Without the consent of or notice to any Holder, the
Company and the Trustee may amend or supplement the Indenture or the Securities
to, among other things, cure any ambiguity, defect or inconsistency or make any
other change that does not adversely affect the rights under the Indenture of
any Holder of Outstanding Securities. Any such amendment, consent or waiver by
the Holder of this Security shall be conclusive and binding upon such Holder and
upon all future Holders of this Security and of any Security issued upon the
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such amendment, consent or waiver is made upon this
Security.
     As provided in and subject to the provisions of the Indenture, in case
certain Events of Default, as defined in the Indenture, shall have occurred and
be continuing, the principal of, and the interest on, all Securities may be
declared due and payable by either the Trustee or Holders of at least 25% in
aggregate principal amount of then Outstanding Securities, and upon said
declaration shall become due and payable, in the manner, with the effect and
subject to the conditions provided in the Indenture. In the case of certain
insolvency events relating to the Company or any Significant Subsidiary of the
Company, the principal of, and interest on, all Securities will immediately
become due and payable.
     As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Register, upon
surrender of this Security for registration of transfer at the office or agency
of the Company in any place where the principal of and interest on this Security
are payable, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Registrar duly executed by,
the Holder hereof or its attorney duly authorized in writing, and thereupon one
or more new Securities of this series and of like tenor, of authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.
     The Securities are issuable only in registered form without coupons in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. As
provided in the Indenture and subject to certain limitations therein set forth,
the Securities are exchangeable for a like aggregate principal amount of
Securities and of like tenor of a different authorized denomination, as
requested by the Holder surrendering the same.
     Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or Trustee may treat the
Person in whose name the Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
     All defined terms used in this Security that are defined in the Indenture
shall have the meanings assigned to them in the Indenture. If any provision of
this Security limits, qualifies or conflicts with a provision of the Indenture,
such provision of the Indenture shall control.
 
A-5

 



--------------------------------------------------------------------------------



 



ABBREVIATIONS
The following abbreviations, when used in the inscription of the face of this
Security, shall be construed as though they were written out in full.

     
          TEN COM — as tenants in common
  UNIF GIFT MIN ACT — Uniform Gifts to Minors Act — Minor
 
   
          TEN ENT — as tenants by the entireties
  Custodian — Cust
 
   
          JT TEN — as joint tenants with right of
   
          Survivorship and not as tenants in common
   

Additional abbreviations may also be used though not in the above list.
     The Company will furnish to any Holder, upon written request and without
charge, a copy of the Indenture which has in it the text of this Security in
larger type. Requests may be made to:
Dendreon Corporation
3005 First Avenue
Seattle, WA 98121
Attn: General Counsel
 
A-6

 



--------------------------------------------------------------------------------



 



[Include for Global Security]
SCHEDULE OF INCREASES AND DECREASES OF GLOBAL SECURITY
Initial principal amount of Global Security:

                      Amount of Increase   Amount of   principal amount        
in principal   Decrease in   of Global Security   Notation by     amount of
Global   principal amount   after Increase or   Registrar or Date   Security  
of Global Security   Decrease   Security Custodian
 
               
 
               
 
               

 
A-7

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
[FORM OF CONVERSION NOTICE]
DENDREON CORPORATION
2.875% CONVERTIBLE SENIOR NOTES DUE 2016
Bank of New York / Mellon Corporation
Corporate Trust Operations
Reorganization Unit
480 Washington Boulevard — 27th Floor
Jersey City, N.J. 07310
The undersigned owner of this Security hereby irrevocably exercises the option
to convert this Security, or a portion hereof (which is such that the principal
amount of the portion of this Security that will not be converted equals $2,000
or an integral multiple of $1,000 in excess thereof) below designated, into an
amount of cash, a number of shares of Common Stock, or a combination of cash and
shares of Common Stock, as the case may be, in each case, in accordance with the
terms of the Indenture referred to in this Security, and directs that any cash
payable and/or any shares of Common Stock issuable and deliverable upon
conversion, together with any Securities representing any unconverted principal
amount hereof, be paid and/or issued and delivered, as the case may be, to the
registered Holder hereof unless a different name is indicated below.
Subject to certain exceptions set forth in the Indenture, if this notice is
being delivered on a date after the Close of Business on a Regular Record Date
and prior to the Open of Business on the Interest Payment Date corresponding to
such Regular Record Date, this notice must be accompanied by payment of an
amount equal to the interest payable on such Interest Payment Date on the
principal amount of this Security to be converted. If any shares of Common Stock
are to be issued in the name of a Person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect to such issuance
and transfer as set forth in the Indenture.
Principal amount to be converted:

     
 
   
Signature Guaranteed
   
 
   
 
   
Participant in a Recognized Signature
Guarantee Medallion Program
   

         
By:
       
 
       
 
  Authorized Signatory    

A1-1



--------------------------------------------------------------------------------



 



ATTACHMENT 2
[FORM FUNDAMENTAL CHANGE REPURCHASE NOTICE]
DENDREON CORPORATION
2.875% CONVERTIBLE SENIOR NOTES DUE 2016
The Bank of New York Mellon Trust Company, N.A.
700 South Flower Street, 5th Floor
Los Angeles, CA 90017
Attention: Corporate Unit; Dendreon Corporation
The undersigned registered owner of this Security hereby acknowledges receipt of
a notice from Dendreon Corporation (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and specifying the Fundamental
Change Repurchase Date and requests and instructs the Company to pay to the
registered holder hereof in accordance with the applicable provisions of the
Indenture referred to in this Security (i) the entire principal amount of this
Security, or the portion thereof (that is such that the portion not to be
repurchased has a principal amount equal to $2,000 or an integral multiple of
$1,000 in excess thereof) below designated, and (ii) if such Fundamental Change
Repurchase Date does not occur during the period after a Regular Record Date and
on or prior to the Interest Payment Date corresponding to such Regular Record
Date, accrued and unpaid interest, if any, thereon to, but excluding, such
Fundamental Change Repurchase Date.
If this Security is a Definitive Security, the certificate number of the
Security to be repurchased is:

         
Dated:
       
 
       

         
 
       
 
       
 
  Signature(s)    
 
       
 
       
 
       
 
  Social Security or Other Taxpayer Identification
Number    
 
       
 
       
 
  Principal amount to be repaid (if less than all): $          ,000    

     NOTICE: The above signature(s) of the Holder(s) hereof must correspond with
the name as written upon the face of the Security in every particular without
alteration or enlargement or any change whatever.

A2-1



--------------------------------------------------------------------------------



 



ATTACHMENT 3
[FORM CERTIFICATE OF TRANSFER AND ASSIGNMENT]
DENDREON CORPORATION
2.875% CONVERTIBLE SENIOR NOTES DUE 2016
For value received                      hereby sell(s), assign(s) and
transfer(s) unto:
 
 
(Insert assignee’s soc. sec. or tax ID no.)
 
 
(Print or type assignee’s name, address and zip code)
and irrevocably appoints                      agent to transfer this Security on
the books of the Company, with full power of substation in the premises.

     
 
   
Signature Guaranteed
   
 
   
 
   
Participant in a Recognized Signature
Guarantee Medallion Program
   

         
By:
       
 
       
 
  Authorized Signatory    

A3-1